Exhibit 10.2

 

EXECUTION COPY

 

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R. §§ 200.80(b)4, AND 240.24b-2

 

 

 

PURCHASE OPTION AGREEMENT

 

by and among

 

 

ISIS PHARMACEUTICALS, INC.,

 

 

SYMPHONY GENISIS HOLDINGS LLC



 

and

 

 

SYMPHONY GENISIS, INC.

 

 

--------------------------------------------------------------------------------

 

Dated as of April 7, 2006

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Section 1. Grant of Purchase Option

2

 

 

Section 2. Exercise of Purchase Option

3

 

 

Section 2A. Put Option

6

 

 

Section 3. Isis Representations, Warranties and Covenants

7

 

 

Section 4. Holdings Representations, Warranties and Covenants

9

 

 

Section 5. Symphony GenIsis Representations, Warranties and Covenants

12

 

 

Section 6. Notice of Material Event

20

 

 

Section 7. Assignment; Transfers; Legend

20

 

 

Section 8. Costs and Expenses; Payments

21

 

 

Section 9. Expiration; Termination of Agreement

21

 

 

Section 10. Survival; Indemnification

21

 

 

Section 11. No Petition

24

 

 

Section 12. Third-Party Beneficiary

25

 

 

Section 13. Notices

25

 

 

Section 14. Governing Law; Consent to Jurisdiction and Service of Process

26

 

 

SECTION 15. WAIVER OF JURY TRIAL

27

 

 

Section 16. Entire Agreement

27

 

 

Section 17. Amendment; Successors; Counterparts

27

 

 

Section 18. Specific Performance

28

 

 

Section 19. Severability

28

 

 

Section 20. Tax Reporting

28

 

 

Schedule I

Quarterly Price Table

 

 

 

 

Annex A

Certain Definitions

 

 

 

 

Exhibit 1

Purchase Exercise Notice

 

Exhibit 2

Form of opinion of Isis’ General Counsel

 

 

--------------------------------------------------------------------------------


 

PURCHASE OPTION AGREEMENT

 

This PURCHASE OPTION AGREEMENT (this “Agreement”) is entered into as of April 7,
2006 (the “Closing Date”) by and among ISIS PHARMACEUTICALS, INC., a Delaware
corporation (“Isis”), SYMPHONY GENISIS HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), and SYMPHONY GENISIS, INC., a Delaware
corporation (“Symphony GenIsis”).  Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in Annex A attached
hereto.

 

PRELIMINARY STATEMENT

 

WHEREAS, Isis and Holdings have entered into a Technology License Agreement
pursuant to which Isis has granted Holdings an exclusive license (the “License”)
to the use of certain intellectual property related to the Programs owned or
controlled by Isis;

 

WHEREAS, contemporaneously with the execution of this Agreement, Isis, Holdings
and Symphony GenIsis are entering into a Novated and Restated Technology License
Agreement, pursuant to which, among other things, Holdings will assign by way of
novation the License to Symphony GenIsis;

 

WHEREAS, Isis and Holdings have entered into a Research and Development
Agreement pursuant to which Isis has agreed, among other things, to perform, on
behalf of Holdings, research and development of the Programs;

 

WHEREAS, contemporaneously with the execution of this Agreement, Isis, Holdings
and Symphony GenIsis are entering into an Amended and Restated Research and
Development Agreement, pursuant to which, among other things, Holdings will
assign its rights and obligations under the Research and Development Agreement
to Symphony GenIsis;

 

WHEREAS, contemporaneously with the execution of this Agreement, in order to
fund such research and development, institutional investors are committing to
invest $75,000,000 in Holdings (the “Financing”) in exchange for membership
interests in Holdings and for warrants (the “Warrants”) to purchase up to a
total of 4.25 million shares of Isis Common Stock, to be initially issued to
Holdings, and Holdings will agree to contribute the net proceeds of the
Financing to Symphony GenIsis;

 

WHEREAS, Holdings desires, in consideration for the Warrants, to grant Isis an
option to purchase all of the Common Stock of Symphony GenIsis and any other
Equity Securities issued by Symphony GenIsis (together, the “Symphony GenIsis
Equity Securities”) owned, or hereinafter acquired, by Holdings on the terms
described in this Agreement; and

 

WHEREAS, Symphony GenIsis and Holdings have determined that it is in each of its
best interest to perform and comply with certain agreements and covenants
relating to each of its ongoing operations contained in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and

 

--------------------------------------------------------------------------------


 

valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto (the “Parties”) agree as follows:

 

Section 1.  Grant of Purchase Option.

 


(A)   HOLDINGS HEREBY GRANTS TO ISIS AN EXCLUSIVE OPTION (THE “PURCHASE OPTION”)
TO PURCHASE ALL, BUT NOT LESS THAN ALL, OF THE OUTSTANDING SYMPHONY GENISIS
EQUITY SECURITIES OWNED OR HEREINAFTER ACQUIRED BY HOLDINGS, IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.


 


(B)   SYMPHONY GENISIS HEREBY COVENANTS AND AGREES THAT ALL SYMPHONY GENISIS
EQUITY SECURITIES ISSUED BY SYMPHONY GENISIS AT ANY TIME PRIOR TO THE EXPIRATION
OF THE TERM (INCLUDING TO HOLDINGS ON, PRIOR TO, OR AFTER THE DATE HEREOF OR TO
ANY OTHER PERSON AT ANY TIME WHATSOEVER, IN ALL CASES PRIOR TO THE EXPIRATION OF
THE TERM) SHALL BE SUBJECT TO A PURCHASE OPTION ON THE SAME TERMS AS THE
PURCHASE OPTION (EXCEPT AS PROVIDED BY THE IMMEDIATELY FOLLOWING SENTENCE) AND
ALL OF THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT WITHOUT ANY ADDITIONAL
ACTION ON THE PART OF ISIS OR HOLDINGS.  FURTHER, TO THE EXTENT SYMPHONY GENISIS
SHALL ISSUE ANY SYMPHONY GENISIS EQUITY SECURITIES (INCLUDING ANY ISSUANCE IN
RESPECT OF A TRANSFER OF SYMPHONY GENISIS EQUITY SECURITIES BY ANY HOLDER
THEREOF, INCLUDING HOLDINGS) AFTER THE DATE HEREOF TO ANY PERSON (INCLUDING
HOLDINGS) (ANY ISSUANCE OF SUCH SYMPHONY GENISIS EQUITY SECURITIES BEING SUBJECT
TO THE PRIOR WRITTEN CONSENT OF ISIS AS SET FORTH IN SECTIONS 5(C) AND 7(B)
HEREOF, AS APPLICABLE), SYMPHONY GENISIS HEREBY COVENANTS AND AGREES THAT IT
SHALL CAUSE SUCH SYMPHONY GENISIS EQUITY SECURITIES TO BE SUBJECT TO THE
PURCHASE OPTION WITHOUT THE PAYMENT OF, OR ANY OBLIGATION TO PAY, ANY ADDITIONAL
CONSIDERATION IN RESPECT OF SUCH SYMPHONY GENISIS EQUITY SECURITIES BY ISIS,
SYMPHONY GENISIS OR ANY SYMPHONY GENISIS SUBSIDIARY TO THE PERSON(S) ACQUIRING
SUCH SUBSEQUENTLY ISSUED SYMPHONY GENISIS EQUITY SECURITIES, THE PARTIES
ACKNOWLEDGING AND AGREEING THAT THE SOLE CONSIDERATION PAYABLE BY ISIS PURSUANT
TO THIS AGREEMENT FOR ALL OF THE OUTSTANDING SYMPHONY GENISIS EQUITY SECURITIES
NOW OR HEREINAFTER OWNED BY ANY PERSON SHALL BE THE PURCHASE PRICE.


 


(C)   ISIS’ RIGHT TO EXERCISE THE PURCHASE OPTION GRANTED HEREBY IS SUBJECT TO
THE FOLLOWING CONDITIONS:


 


(I)            THE PURCHASE OPTION MAY ONLY BE EXERCISED FOR THE PURCHASE OF
ALL, AND NOT LESS THAN ALL, OF HOLDINGS’ SYMPHONY GENISIS EQUITY SECURITIES;


 


(II)           THE PURCHASE OPTION MAY ONLY BE EXERCISED A SINGLE TIME;


 


(III)          EXCEPT AS EXPRESSLY PROVIDED IN SECTIONS 1(C)(IV) AND (V), THE
PURCHASE OPTION MAY BE EXERCISED ONLY DURING THE PERIOD (THE “PURCHASE OPTION
PERIOD”) COMMENCING ON AND INCLUDING APRIL 7, 2007 (THE “PURCHASE OPTION
COMMENCEMENT DATE”) AND ENDING ON AND INCLUDING THE EARLIER OF (X) APRIL 7, 2010
(THE “FINAL TERMINATION DATE”), AND (Y) THE 90TH CALENDAR DAY (SUCH 90TH
CALENDAR DAY, THE “FUNDS TERMINATION DATE”) IMMEDIATELY FOLLOWING THE FIRST DATE
(EACH, A “BALANCE SHEET DEFICIENCY DATE”) ON WHICH A NOTICE OF AN IMPENDING
FUNDS TERMINATION DATE (A “FUNDS TERMINATION NOTICE”) IS DELIVERED TO ISIS IN
ACCORDANCE WITH SECTION 13 HEREOF, ACCOMPANIED BY AN INTERNALLY PREPARED,
UNAUDITED, BALANCE SHEET OF SYMPHONY GENISIS (PREPARED IN ACCORDANCE WITH GAAP) 
STATING THAT THE AGGREGATE AMOUNT OF CASH AND CASH

 

2

--------------------------------------------------------------------------------


 


EQUIVALENTS HELD BY SYMPHONY GENISIS IS LESS THAN [***] NET OF ALL ACCRUED AND
UNPAID AMOUNTS OWING BY SYMPHONY GENISIS AT SUCH TIME;


 


(IV)          IN THE EVENT THAT ISIS HAS AGREED TO SHARE THE COSTS OF ADDITIONAL
RESEARCH PURSUANT TO THE RESEARCH COST SHARING AND EXTENSION AGREEMENT, THE
PURCHASE OPTION PERIOD SHALL BE DETERMINED IN ACCORDANCE WITH THE RESEARCH COST
SHARING AND EXTENSION AGREEMENT (FOR THE AVOIDANCE OF DOUBT, FUNDS ADVANCED BY
ISIS PURSUANT TO THE RESEARCH COST SHARING AND EXTENSION AGREEMENT SHALL NOT BE
INCLUDED IN ANY CALCULATION OF THE PURCHASE PRICE HEREUNDER); AND


 


(V)           IN THE EVENT THAT HOLDINGS TERMINATES THE AMENDED AND RESTATED
RESEARCH AND DEVELOPMENT AGREEMENT PURSUANT TO SECTION 17.2 THEREOF, ISIS SHALL
HAVE FIVE (5) BUSINESS DAYS TO NOTIFY HOLDINGS OF ITS EXERCISE OF THE PURCHASE
OPTION UNDER THE TERMS OF THIS AGREEMENT. SUCH EXERCISE OF THE PURCHASE OPTION
BY ISIS MAY OCCUR PRIOR TO THE PURCHASE OPTION COMMENCEMENT DATE (AN “EARLY
PURCHASE OPTION EXERCISE”).


 

Section 2.  Exercise of Purchase Option.

 


(A)   EXERCISE NOTICE.  ISIS MAY EXERCISE THE PURCHASE OPTION ONLY BY DELIVERY
OF A NOTICE IN THE FORM ATTACHED HERETO AS EXHIBIT 1 (THE “PURCHASE OPTION
EXERCISE NOTICE”) DURING THE PURCHASE OPTION PERIOD.  THE PURCHASE OPTION
EXERCISE NOTICE SHALL BE DELIVERED ON A BUSINESS DAY TO HOLDINGS AND SYMPHONY
GENISIS AND SHALL BE IRREVOCABLE ONCE DELIVERED.  THE DATE ON WHICH THE PURCHASE
OPTION EXERCISE NOTICE IS FIRST DELIVERED TO HOLDINGS AND SYMPHONY GENISIS IS
REFERRED TO AS THE “PURCHASE OPTION EXERCISE DATE.”  THE PURCHASE OPTION
EXERCISE NOTICE SHALL CONTAIN (1) AN ESTIMATED DATE  FOR THE SETTLEMENT OF THE
PURCHASE OPTION (THE “PURCHASE OPTION CLOSING”), WHICH DATE SHALL BE ESTIMATED
IN ACCORDANCE WITH THIS SECTION 2(A), (2) THE  PURCHASE PRICE, DETERMINED IN
ACCORDANCE WITH SECTION 2(B) HEREOF, AND (3) IF ISIS INTENDS TO PAY PART OF THE
PURCHASE PRICE IN ISIS COMMON STOCK, NOTICE OF SUCH INTENT, THE NUMBER OF SHARES
TO BE TRANSFERRED AS SUCH PURCHASE PRICE, THE VALUATION THEREOF AND THE
PERCENTAGE SUCH PORTION BEARS TO (A) THE PURCHASE PRICE, AND (B) THE TOTAL
AMOUNT OF ISIS COMMON STOCK THEN ISSUED AND OUTSTANDING (WHICH SHALL BE NO
GREATER PERCENTAGES THAN ARE PERMITTED UNDER SECTION 2(C)).  SUCH NOTICE AND
ELECTION SHALL BE IRREVOCABLE ONCE GIVEN AND MADE.  IF, DURING THE PERIOD
FOLLOWING THE DELIVERY OF THE PURCHASE OPTION EXERCISE NOTICE, THE AMOUNT OF
CASH AND CASH EQUIVALENTS HELD BY SYMPHONY GENISIS IS AN AMOUNT LESS THAN OR
EQUAL TO [***], THEN SYMPHONY GENISIS SHALL CEASE PAYMENT OF ANY AMOUNTS OWED TO
ISIS IN RESPECT OF ITS ACTIVITIES PURSUANT TO THE AMENDED AND RESTATED RESEARCH
AND DEVELOPMENT AGREEMENT, BUT SHALL CONTINUE TO PAY AMOUNTS OWED TO ALL OTHER
PERSONS.  THE DATE OF THE PURCHASE OPTION CLOSING (THE “PURCHASE OPTION CLOSING
DATE”) SHALL BE DETERMINED AS FOLLOWS:


 


(I)            IF ISIS ELECTS TO PAY THE ENTIRE PURCHASE PRICE IN CASH, THE
PURCHASE OPTION CLOSING DATE SHALL BE THE DATE THAT IS THE LATER OF: (A) FIVE
(5) BUSINESS DAYS FOLLOWING THE PURCHASE OPTION EXERCISE DATE; AND (B) FIVE (5)
BUSINESS DAYS FOLLOWING THE DATE THAT ISIS RECEIVES ALL NECESSARY GOVERNMENT
APPROVALS RELATED TO ITS HSR FILINGS; PROVIDED, HOWEVER THAT UNLESS HOLDINGS
RECEIVES FROM ISIS AN OPINION FROM NATIONALLY RECOGNIZED ANTI-TRUST COUNSEL
(WHICH OPINION IS ACCEPTABLE IN FORM AND SUBSTANCE TO HOLDINGS) TO THE EFFECT
THAT NO HSR FILINGS ARE REQUIRED, ISIS AND HOLDINGS SHALL MAKE ALL NECESSARY HSR
FILINGS WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE PURCHASE OPTION

 

3

--------------------------------------------------------------------------------


 


EXERCISE DATE AND SHALL DILIGENTLY PURSUE THE RELATED REGULATORY PROCESS; AND
PROVIDED, FURTHER THAT (1) IF THERE IS NO SECOND REQUEST FROM THE FEDERAL TRADE
COMMISSION OR THE DEPARTMENT OF JUSTICE, AS  APPLICABLE, WITH RESPECT TO ISIS’
OR HOLDINGS’ HSR FILINGS, THEN IN NO EVENT SHALL THE PURCHASE OPTION CLOSING
DATE BE MORE THAN SIXTY (60) DAYS FOLLOWING THE PURCHASE OPTION EXERCISE DATE,
AND (2) IF THERE IS A SECOND REQUEST FROM THE FEDERAL TRADE COMMISSION OR THE
DEPARTMENT OF JUSTICE, AS  APPLICABLE, WITH RESPECT TO ISIS’ OR HOLDINGS’ HSR
FILINGS, THEN IN NO EVENT SHALL THE PURCHASE OPTION CLOSING DATE BE MORE THAN
ONE HUNDRED AND TWENTY (120) DAYS FOLLOWING THE PURCHASE OPTION EXERCISE DATE. 
IF ISIS SHALL FAIL TO MAKE SUCH CASH PAYMENT WITHIN SUCH SIXTY (60) DAY PERIOD
OR ONE HUNDRED AND TWENTY (120) DAY PERIOD, AS APPLICABLE, THEN IN ADDITION TO
ANY OTHER RIGHTS THAT HOLDINGS SHALL HAVE HEREUNDER, THIS AGREEMENT SHALL
TERMINATE AND ISIS SHALL RELINQUISH ALL RIGHTS HEREUNDER TO PURCHASE THE
SYMPHONY GENISIS EQUITY SECURITIES; OR


 


(II)           IF ISIS  ELECTS TO PAY A PORTION OF THE PURCHASE PRICE IN ISIS
COMMON STOCK (SUBJECT TO THE LIMITATIONS SET FORTH HEREIN AND IN THE
REGISTRATION RIGHTS AGREEMENT), THE PURCHASE OPTION CLOSING DATE SHALL BE THE
DATE THAT IS THE LATER OF:


 

(A)          FIVE (5) BUSINESS DAYS FOLLOWING THE EFFECTIVE REGISTRATION DATE OF
SUCH ISIS COMMON STOCK; PROVIDED, THAT ISIS SHALL FILE THE REGISTRATION
STATEMENT CONTEMPLATED BY SECTION 3(B)(I) WITHIN (X) [***] BUSINESS DAYS AFTER
THE PURCHASE OPTION EXERCISE DATE IF ISIS IS ELIGIBLE TO USE FORM S-3 UNDER THE
SECURITIES ACT (OR ANY SUCCESSOR FORM), OR (Y) [***] BUSINESS DAYS AFTER THE
PURCHASE OPTION EXERCISE DATE IF ISIS IS NOT ELIGIBLE TO USE FORM S-3 UNDER THE
SECURITIES ACT (OR ANY SUCCESSOR FORM); AND

 

(B)           FIVE (5) BUSINESS DAYS FOLLOWING THE DATE THAT ISIS RECEIVES THE
NECESSARY GOVERNMENT APPROVALS RELATED TO ITS HSR FILINGS (IF ANY); PROVIDED,
HOWEVER, THAT ISIS AND HOLDINGS SHALL MAKE ALL NECESSARY HSR FILINGS WITHIN FIVE
(5) BUSINESS DAYS FOLLOWING THE PURCHASE OPTION EXERCISE DATE AND SHALL
DILIGENTLY PURSUE THE RELATED REGULATORY PROCESS;

 

provided, further, that Isis shall use commercially reasonable efforts to have
such Registration Statement declared effective by the United States Securities
and Exchange Commission as promptly as possible.  In the event that such
Registration Statement is not declared effective within [***] days of the
Purchase Option Exercise Date, Isis shall pay the full Purchase Price in cash
within two (2) Business Days thereafter (in which event the Purchase Option
Closing Date shall be the date upon which such cash payment is made by Isis). 
If Isis shall fail to make such cash payment within such two (2) Business Day
period, then in addition to any other rights or remedies that Holdings shall
have arising from such breach, this Agreement shall terminate and Isis shall
relinquish all rights hereunder to purchase the Symphony GenIsis Equity
Securities.

 


(B)   PURCHASE PRICE UPON OPTION EXERCISE.  UPON EXERCISE OF THE PURCHASE OPTION
AND AS COMPLETE AND FULL CONSIDERATION FOR THE SALE TO ISIS BY HOLDINGS OF ITS
SYMPHONY GENISIS EQUITY SECURITIES (AND FOR THE SYMPHONY GENISIS EQUITY
SECURITIES OF ANY OTHER PERSON), ISIS SHALL PAY TO HOLDINGS (I) THE “QUARTERLY
PRICE” SET FORTH ON SCHEDULE I HERETO FOR THE APPLICABLE QUARTER FOLLOWING THE
CLOSING DATE IN WHICH THE PURCHASE OPTION CLOSING DATE ACTUALLY OCCURS,

 

4

--------------------------------------------------------------------------------


 


MINUS (II) THE AGGREGATE AMOUNT OF ALL DISCONTINUATION PRICES AND OTHER AMOUNTS
PAID DIRECTLY TO HOLDINGS OR TO SYMPHONY GENISIS PURSUANT TO SECTION 11.1 OF THE
AMENDED AND RESTATED RESEARCH AND DEVELOPMENT AGREEMENT AND SUBSEQUENTLY
DIVIDENDED OR OTHERWISE DISTRIBUTED TO HOLDINGS (IF ANY) (THE “PURCHASE
PRICE”).  IN THE EVENT OF THE EARLY PURCHASE OPTION EXERCISE, PURSUANT TO
SECTION 1(C)(V) HEREOF, THE “PURCHASE PRICE” SHALL BE AN AMOUNT EQUAL TO (X) THE
AMOUNT SET FORTH ON SCHEDULE I APPLICABLE TO THE QUARTERLY PRICE FOR THE 5TH
QUARTER, MINUS (Y) THE AGGREGATE AMOUNT OF ALL DISCONTINUATION PRICES AND OTHER
AMOUNTS PAID DIRECTLY TO HOLDINGS OR TO SYMPHONY GENISIS PURSUANT TO SECTION
11.1 OF THE AMENDED AND RESTATED RESEARCH AND DEVELOPMENT AGREEMENT AND
SUBSEQUENTLY DIVIDENDED OR OTHERWISE DISTRIBUTED TO HOLDINGS  (IF ANY).


 


(C)   FORM OF PAYMENT.  SUBJECT TO SECTIONS 2(A) AND 2(E), THE PURCHASE PRICE
MAY BE PAID IN CASH OR IN A COMBINATION OF CASH AND ISIS COMMON STOCK, AT THE
SOLE DISCRETION OF ISIS; PROVIDED, THAT IN NO EVENT MAY THE VALUE OF ISIS COMMON
STOCK (DETERMINED IN ACCORDANCE WITH SECTION 2(E) HEREOF) DELIVERED IN
CONNECTION WITH THE EXERCISE OF THE PURCHASE OPTION CONSTITUTE MORE THAN EITHER
(X) 33% OF THE TOTAL CONSIDERATION TO BE TENDERED FOR PAYMENT OF THE PURCHASE
OPTION EXERCISE PRICE, CALCULATED USING THE ISIS COMMON STOCK VALUATION (AS
DEFINED HEREIN) PROCEDURE, OR (Y) 10% OF ALL THE ISIS COMMON STOCK THEN ISSUED
AND OUTSTANDING.


 


(D)   SURRENDER OF SYMPHONY GENISIS EQUITY SECURITIES.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, ON OR PRIOR TO THE PURCHASE OPTION CLOSING DATE,
HOLDINGS SHALL SURRENDER TO ISIS ITS CERTIFICATES REPRESENTING ITS SYMPHONY
GENISIS EQUITY SECURITIES, AND SHALL CONVEY GOOD TITLE TO SUCH SYMPHONY GENISIS
EQUITY SECURITIES, FREE FROM ANY ENCUMBRANCES AND FROM ANY AND ALL RESTRICTIONS
THAT ANY SALE, ASSIGNMENT OR OTHER TRANSFER OF SUCH SYMPHONY GENISIS EQUITY
SECURITIES BE CONSENTED TO OR APPROVED BY ANY PERSON.  ON OR PRIOR TO THE
PURCHASE OPTION CLOSING DATE, HOLDINGS SHALL REMOVE ALL DIRECTORS SERVING ON THE
SYMPHONY GENISIS BOARD, OTHER THAN THE ISIS DIRECTOR (AS DEFINED IN SECTION
4(B)(IV) HEREOF) FROM THE SYMPHONY GENISIS BOARD AS OF THE PURCHASE OPTION
CLOSING DATE.  FURTHERMORE, HOLDINGS SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO DELIVER TO ISIS, PROMPTLY AFTER THE PURCHASE OPTION CLOSING DATE, ANY
CERTIFICATES REPRESENTING SYMPHONY GENISIS EQUITY SECURITIES WHICH WERE NOT
SURRENDERED TO ISIS ON THE PURCHASE OPTION CLOSING DATE.


 


(E)   VALUATION OF ISIS STOCK.  IN THE EVENT THAT ISIS ELECTS TO PAY PART OF THE
PURCHASE PRICE THROUGH THE DELIVERY TO HOLDINGS OF ISIS COMMON STOCK, THE VALUE
PER SHARE THEREOF (THE “ISIS COMMON STOCK VALUATION”) SHALL EQUAL THE AVERAGE
CLOSING PRICE OF ISIS COMMON STOCK, AS REPORTED BY THE NASDAQ NATIONAL MARKET,
OR OTHER NATIONAL EXCHANGE THAT IS THE PRIMARY EXCHANGE ON WHICH ISIS COMMON
STOCK IS LISTED, FOR THE SIXTY (60) TRADING DAYS IMMEDIATELY PRECEDING (BUT NOT
INCLUDING) THE SECOND TRADING DAY PRIOR TO THE PURCHASE OPTION EXERCISE DATE. 
IF ISIS COMMON STOCK IS NOT TRADED ON A NATIONAL EXCHANGE OR THE NASDAQ NATIONAL
MARKET, THEN ISIS SHALL BE OBLIGATED TO PAY THE PURCHASE PRICE SOLELY IN CASH ON
THE PURCHASE OPTION CLOSING DATE.  ISIS SHALL CALCULATE THE ISIS COMMON STOCK
VALUATION IN ACCORDANCE WITH THIS SECTION 2(E), SUBJECT TO REVIEW AND
CONFIRMATION BY HOLDINGS.


 


(F)    GOVERNMENT APPROVALS.  ON OR PRIOR TO THE PURCHASE OPTION CLOSING DATE,
EACH OF ISIS, SYMPHONY GENISIS AND HOLDINGS SHALL HAVE TAKEN ALL NECESSARY
ACTION TO CAUSE ALL GOVERNMENTAL APPROVALS WITH RESPECT TO SUCH PARTY
(INCLUDING, WITHOUT LIMITATION, THE PREPARING AND FILING OF ANY PRE-MERGER
NOTIFICATION AND REPORT FORMS REQUIRED UNDER THE HART-SCOTT-RODINO

 

5

--------------------------------------------------------------------------------


 


ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED (“HSR FILINGS”)) REQUIRED TO BE
IN EFFECT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO
BE IN EFFECT; PROVIDED, HOWEVER, THAT WITH RESPECT TO GOVERNMENT APPROVALS
REQUIRED BY A GOVERNMENTAL AUTHORITY OTHER THAN THE UNITED STATES FEDERAL
GOVERNMENT AND ITS VARIOUS BRANCHES AND AGENCIES, THE PARTIES’ OBLIGATIONS UNDER
THIS SECTION 2(F) SHALL BE LIMITED TO CAUSING TO BE IN EFFECT ONLY THOSE
GOVERNMENT APPROVALS, THE FAILURE OF WHICH TO BE IN EFFECT WOULD, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON ANY OF THE PARTIES.    EACH OF SYMPHONY GENISIS AND ISIS SHALL
PAY ITS OWN COSTS ASSOCIATED WITH TAKING SUCH ACTION.  SYMPHONY GENISIS SHALL
PAY ANY COSTS OF HOLDINGS ASSOCIATED WITH OBTAINING GOVERNMENT APPROVALS
REQUIRED IN CONNECTION WITH THE EXERCISE OF THE PURCHASE OPTION.  ALL OTHER
COSTS AND EXPENSES OF HOLDINGS SHALL BE PAID BY HOLDINGS PURSUANT TO SECTION
8(B) HEREOF, INCLUDING ANY COSTS ARISING FROM ANY ERROR IN HOLDINGS’ INITIAL
VALUATION OF ITS INVESTMENT IN SYMPHONY GENISIS.


 


(G)   TRANSFER OF TITLE.  TRANSFER OF TITLE TO ISIS OF ALL OF THE SYMPHONY
GENISIS EQUITY SECURITIES SHALL BE DEEMED TO OCCUR AUTOMATICALLY ON THE PURCHASE
OPTION CLOSING DATE, SUBJECT TO THE PAYMENT BY ISIS ON SUCH DATE OF THE PURCHASE
PRICE AND ITS PERFORMANCE OF ITS OTHER OBLIGATIONS HEREIN REQUIRED TO BE
PERFORMED UNDER SECTIONS 2(E) AND (F), AND UNDER THE REGISTRATION RIGHTS
AGREEMENT, AS APPLICABLE, ON OR PRIOR TO THE PURCHASE OPTION CLOSING DATE TO THE
REASONABLE SATISFACTION OF HOLDINGS, AND THEREAFTER SYMPHONY GENISIS SHALL TREAT
ISIS AS THE SOLE HOLDER OF ALL SYMPHONY GENISIS EQUITY SECURITIES,
NOTWITHSTANDING THE FAILURE OF HOLDINGS TO TENDER CERTIFICATES REPRESENTING SUCH
SHARES TO ISIS IN ACCORDANCE WITH SECTION 2(D) HEREOF.  AFTER THE PURCHASE
OPTION CLOSING DATE, HOLDINGS SHALL HAVE NO RIGHTS IN CONNECTION WITH SUCH
SYMPHONY GENISIS EQUITY SECURITIES OTHER THAN THE RIGHT TO RECEIVE THE PURCHASE
PRICE; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 2(G) SHALL AFFECT THE
SURVIVABILITY OF ANY INDEMNIFICATION PROVISION IN THIS AGREEMENT UPON
TERMINATION OF THIS AGREEMENT.


 


(H)   CONSENTS AND AUTHORIZATIONS.  ON OR PRIOR TO THE PURCHASE OPTION CLOSING
DATE, ISIS SHALL HAVE OBTAINED ALL CONSENTS AND AUTHORIZATIONS NECESSARY FROM
STOCKHOLDERS AND/OR ITS BOARD OF DIRECTORS FOR THE CONSUMMATION OF THE EXERCISE
AND CLOSING OF THE PURCHASE OPTION, AS MAY BE REQUIRED UNDER THE ORGANIZATIONAL
DOCUMENTS OF ISIS, ANY PRIOR STOCKHOLDERS OR BOARD RESOLUTION, ANY STOCK
EXCHANGE OR SIMILAR RULES OR ANY APPLICABLE LAW; PROVIDED, HOWEVER, THAT WITH
RESPECT TO CONSENTS OR AUTHORIZATIONS REQUIRED BY A GOVERNMENTAL AUTHORITY OTHER
THAN THE UNITED STATES FEDERAL GOVERNMENT AND ITS VARIOUS BRANCHES AND AGENCIES,
THE PARTIES’ OBLIGATIONS UNDER THIS SECTION 2(H) SHALL BE LIMITED TO OBTAINING
ONLY THOSE CONSENTS AND AUTHORIZATIONS, THE FAILURE OF WHICH TO BE OBTAINED
WOULD, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON ANY OF THE PARTIES.


 

Section 2A.  Put Option.

 

(a) Holdings has an exclusive put option (the “Put Option”) for 100% of the
Symphony GenIsis Equity Securities which may be exercised if, following a Change
of Control with respect to Isis, the successor entity breaches a material term
of any Operative Document and such breach continues unremedied for a period of
thirty (30) days after Holdings has delivered written notice thereof to such
successor entity.

 

(b)  Holdings may exercise the Put Option only by delivery of written notice
(the “Put Option Exercise Notice”) during the Purchase Option Period. The Put
Option Exercise

 

6

--------------------------------------------------------------------------------


 

Notice shall be delivered on a Business Day to the successor entity to Isis and
Symphony GenIsis, and shall thereafter be deemed for all purposes under the
terms of this Agreement to be a Purchase Option Exercise Notice by Isis (in
accordance with the provisions of Section 2 hereof) as of the date such notice
is delivered (such date to be deemed for all purposes under the terms of this
Agreement as the Purchase Option Exercise Date).  The Purchase Price with
respect to such an exercise of the Put Option shall be the Purchase Price
otherwise applicable (under Section 2(b) hereof) to the Purchase Option Closing
Date selected by Isis following Isis’ receipt of the Put Option Exercise Notice.

 

Section 3.  Isis Representations, Warranties and Covenants.

 


(A)   AS OF THE DATE HEREOF, ISIS HEREBY REPRESENTS AND WARRANTS, AND, EXCEPT TO
THE EXTENT THAT ANY OF THE FOLLOWING REPRESENTATIONS AND WARRANTIES IS LIMITED
TO THE DATE OF THIS AGREEMENT OR OTHERWISE LIMITED, ON THE PURCHASE OPTION
CLOSING DATE, SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED, TO HOLDINGS AND
SYMPHONY GENISIS THAT:


 


(I)            ORGANIZATION.  ISIS IS A CORPORATION, DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.


 


(II)           AUTHORITY AND VALIDITY. ISIS HAS ALL REQUISITE CORPORATE POWER
AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY ISIS OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY
AUTHORIZED BY ALL NECESSARY ACTION REQUIRED ON THE PART OF ISIS, AND NO OTHER
PROCEEDINGS ON THE PART OF ISIS ARE NECESSARY TO AUTHORIZE THIS AGREEMENT OR FOR
ISIS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE LAWFUL, VALID AND LEGALLY BINDING OBLIGATION OF ISIS,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE SAME MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND GENERAL EQUITABLE
PRINCIPLES REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING AT LAW OR IN EQUITY.


 


(III)          NO VIOLATION OR CONFLICT.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT
(A) VIOLATE, CONFLICT WITH OR RESULT IN THE BREACH OF ANY PROVISION OF THE
ORGANIZATIONAL DOCUMENTS OF ISIS, (B) AS OF THE DATE OF THIS AGREEMENT, AND AS
OF THE PURCHASE OPTION CLOSING DATE IF ISIS ELECTS TO PAY PART OF THE PURCHASE
PRICE THROUGH THE DELIVERY OF ISIS COMMON STOCK (A “PARTIAL STOCK PAYMENT”),
CONFLICT WITH OR VIOLATE ANY LAW OR GOVERNMENTAL ORDER APPLICABLE TO ISIS OR ANY
OF ITS ASSETS, PROPERTIES OR BUSINESSES, OR (C) CONFLICT WITH, RESULT IN ANY
BREACH OF, CONSTITUTE A DEFAULT (OR EVENT THAT WITH THE GIVING OF NOTICE OR
LAPSE OF TIME, OR BOTH, WOULD BECOME A DEFAULT) UNDER, REQUIRE ANY CONSENT
UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION,
SUSPENSION, REVOCATION OR CANCELLATION OF, OR RESULT IN THE CREATION OF ANY
ENCUMBRANCE ON ANY OF THE ASSETS OR PROPERTIES OF ISIS, PURSUANT TO, ANY NOTE,
BOND, MORTGAGE OR INDENTURE, CONTRACT, AGREEMENT, LEASE, SUBLEASE, LICENSE,
PERMIT, FRANCHISE OR OTHER INSTRUMENT OR ARRANGEMENT TO WHICH ISIS IS A PARTY
EXCEPT, IN THE CASE OF CLAUSES (B) AND (C), TO THE EXTENT THAT SUCH CONFLICTS,
BREACHES, DEFAULTS OR OTHER

 

7

--------------------------------------------------------------------------------


 


MATTERS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON ISIS.


 


(IV)          GOVERNMENTAL CONSENTS AND APPROVALS.  OTHER THAN ANY HSR FILINGS
WHICH, IF THE PURCHASE OPTION IS EXERCISED BY ISIS AND IF SUCH HSR FILINGS ARE
REQUIRED PURSUANT TO SECTION 2(A)(I) HEREOF, WILL BE OBTAINED ON OR PRIOR TO THE
PURCHASE OPTION CLOSING DATE, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY ISIS DO NOT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY DO NOT AND WILL NOT, REQUIRE ANY GOVERNMENTAL APPROVAL WHICH HAS NOT
ALREADY BEEN OBTAINED, EFFECTED OR PROVIDED, EXCEPT WITH RESPECT TO WHICH THE
FAILURE TO SO OBTAIN, EFFECT OR PROVIDE WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ISIS.


 


(V)           LITIGATION.   AS OF (A) THE DATE OF THIS AGREEMENT, EXCEPT AS
DISCLOSED ON THE ISIS 2005 10-K, AND (B) THE PURCHASE OPTION CLOSING DATE IF
ISIS ELECTS TO MAKE A PARTIAL STOCK PAYMENT, THERE ARE NO ACTIONS BY OR AGAINST
ISIS PENDING BEFORE ANY GOVERNMENTAL AUTHORITY OR, TO THE KNOWLEDGE OF ISIS,
THREATENED TO BE BROUGHT BY OR BEFORE ANY GOVERNMENTAL AUTHORITY, THAT WOULD,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON ISIS.  THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF ISIS,
THREATENED ACTIONS, TO WHICH ISIS IS A PARTY (OR IS THREATENED TO BE NAMED AS A
PARTY) TO SET ASIDE, RESTRAIN, ENJOIN OR PREVENT THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS AGREEMENT OR THE OPERATIVE DOCUMENTS OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY BY ANY PARTY HERETO OR THERETO. 
AS OF THE DATE OF THIS AGREEMENT, AND AS OF THE PURCHASE OPTION CLOSING DATE IF
ISIS ELECTS TO MAKE A PARTIAL STOCK PAYMENT, ISIS IS NOT SUBJECT TO ANY
GOVERNMENTAL ORDER (NOR, TO THE KNOWLEDGE OF ISIS, IS THERE ANY SUCH
GOVERNMENTAL ORDER THREATENED TO BE IMPOSED BY ANY GOVERNMENTAL AUTHORITY) THAT
WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON ISIS.


 


(B)           ISIS HEREBY COVENANTS AND AGREES WITH HOLDINGS AS FOLLOWS:


 


(I)            IMMEDIATELY PRIOR TO THE PURCHASE OPTION CLOSING DATE, ISIS SHALL
HAVE SUFFICIENT AMOUNTS OF CASH AND/OR FIRM COMMITMENTS FOR SUCH CASH FROM THIRD
PARTIES WITH THE WHEREWITHAL TO PAY, AND WHICH THIRD PARTIES ARE REASONABLY
ACCEPTABLE TO HOLDINGS AND, IF APPLICABLE, SUFFICIENT AUTHORIZED BUT UNISSUED,
FREELY TRANSFERABLE AND NONASSESSABLE ISIS COMMON STOCK AVAILABLE TO SATISFY THE
PORTION OF THE PURCHASE PRICE TO BE PAID IN CASH OR ISIS COMMON STOCK PURSUANT
TO SECTIONS 2(B) AND 2(C).  IN THE EVENT THAT ISIS ELECTS TO SATISFY ANY PORTION
OF THE PURCHASE PRICE IN ISIS COMMON STOCK (A) ISIS SHALL HAVE NOT LATER THAN
THE PURCHASE OPTION CLOSING DATE, A REGISTRATION STATEMENT DECLARED EFFECTIVE BY
THE SECURITIES AND EXCHANGE COMMISSION FOR THE RESALE OF ANY SUCH SHARES OF ISIS
COMMON STOCK TO BE DELIVERED IN PARTIAL SATISFACTION OF THE PURCHASE PRICE,
ACCOMPANIED BY EVIDENCE REASONABLY ACCEPTABLE TO HOLDINGS THAT SUCH ISIS COMMON
STOCK HAS BEEN APPROVED FOR LISTING ON THE NASDAQ NATIONAL MARKET OR SUCH OTHER
NATIONAL MARKET ON WHICH THE ISIS COMMON STOCK IS THEN LISTED, AND (B) ISIS
SHALL DELIVER TO HOLDINGS ON OR BEFORE THE PURCHASE OPTION CLOSING DATE, A LEGAL
OPINION FROM ISIS’ GENERAL COUNSEL, OR SUCH OTHER COUNSEL AS ISIS AND HOLDINGS
SHALL MUTUALLY AGREE, WHICH OPINION SHALL BE, IN FORM AND SUBSTANCE, REASONABLY
ACCEPTABLE TO HOLDINGS AND SHALL

 

8

--------------------------------------------------------------------------------


 


CONTAIN, WITH RESPECT TO THE ISIS COMMON STOCK TO BE USED AS PARTIAL PAYMENT OF
THE PURCHASE PRICE, SUBSTANTIALLY THE SAME OPINIONS RENDERED BY ISIS’ GENERAL
COUNSEL IN PARAGRAPHS 4, 5 AND 8 OF THE OPINION DELIVERED TO HOLDINGS ON THE
CLOSING DATE, ALONG WITH CUSTOMARY ASSUMPTIONS AND LIMITATIONS.


 


(II)           IF ISIS ELECTS TO SATISFY ANY PORTION OF THE PURCHASE PRICE IN
ISIS COMMON STOCK, ISIS SHALL CONVEY GOOD AND MARKETABLE TITLE TO SUCH ISIS
COMMON STOCK, FREE FROM ANY ENCUMBRANCES AND ANY AND ALL OTHER RESTRICTIONS THAT
ANY ISSUANCE, SALE, ASSIGNMENT OR OTHER TRANSFER OF SUCH ISIS COMMON STOCK BE
CONSENTED TO OR APPROVED BY ANY PERSON.


 


(III)          UPON THE EXPIRATION OF THE PURCHASE OPTION OR THE TERMINATION OF
THIS AGREEMENT PURSUANT TO SECTION 9 HEREOF, OR AS SOON THEREAFTER AS IS
PRACTICAL, ISIS SHALL (A)  IN ACCORDANCE WITH AND PURSUANT TO SECTIONS 2.7 AND
2.8 OF THE NOVATED AND RESTATED TECHNOLOGY LICENSE AGREEMENT, DELIVER TO
SYMPHONY GENISIS ALL REGULATORY FILES AND TANGIBLE MATERIALS, AND (B) IN
ACCORDANCE WITH AND PURSUANT TO SECTION 2.11 OF THE NOVATED AND RESTATED
TECHNOLOGY LICENSE AGREEMENT, NEGOTIATE IN GOOD FAITH, AND ON COMMERCIALLY
REASONABLE TERMS AND CONDITIONS, A SUPPLY AGREEMENT RELATING TO MATERIALS,
INCLUDING COMPOUNDS AND PRODUCTS, REQUIRED BY SYMPHONY GENISIS OR ITS PARTNERS
OR TRANSFEREES FOR THE CONTINUED DEVELOPMENT (INCLUDING CLINICAL DEVELOPMENT),
MANUFACTURE AND COMMERCIALIZATION OF PRODUCTS.


 


(IV)          IN THE EVENT THAT ISIS EXERCISES THE PURCHASE OPTION, THEN ISIS
SHALL MAINTAIN THE SEPARATE CORPORATE EXISTENCE OF SYMPHONY GENISIS FOR A
MINIMUM OF TWO (2) YEARS FOLLOWING SUCH EXERCISE, UNLESS SUCH MAINTENANCE WOULD
HAVE A MATERIAL ADVERSE EFFECT ON ISIS OR ANY OF ITS AFFILIATES.


 

Section 4.  Holdings Representations, Warranties and Covenants.

 

(a)  As of the date hereof, Holdings hereby represents and warrants, and, except
to the extent that any of the following representations and warranties is
limited to the date of this Agreement or otherwise limited, on the Purchase
Option Closing Date, shall be deemed to have represented and warranted, to Isis
and Symphony GenIsis that:


 


(I)            ORGANIZATION.  HOLDINGS IS A LIMITED LIABILITY COMPANY, DULY
FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE.


 


(II)           AUTHORITY AND VALIDITY.  HOLDINGS HAS ALL REQUISITE LIMITED
LIABILITY COMPANY POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY.  THE EXECUTION, DELIVERY AND PERFORMANCE BY HOLDINGS OF THIS AGREEMENT
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AND
VALIDLY AUTHORIZED BY ALL NECESSARY ACTION REQUIRED ON THE PART OF HOLDINGS, AND
NO OTHER PROCEEDINGS ON THE PART OF HOLDINGS ARE NECESSARY TO AUTHORIZE THIS
AGREEMENT OR FOR HOLDINGS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.  THIS
AGREEMENT CONSTITUTES THE LAWFUL, VALID AND LEGALLY BINDING OBLIGATION OF
HOLDINGS, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE SAME MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND
GENERAL EQUITABLE

 

9

--------------------------------------------------------------------------------


 


PRINCIPLES REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING AT LAW OR IN EQUITY.


 


(III)          NO VIOLATION OR CONFLICT.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT
(A) VIOLATE, CONFLICT WITH OR RESULT IN THE BREACH OF ANY PROVISION OF THE
ORGANIZATIONAL DOCUMENTS OF HOLDINGS, (B) AS OF THE DATE OF THIS AGREEMENT,
CONFLICT WITH OR VIOLATE ANY LAW OR GOVERNMENTAL ORDER APPLICABLE TO HOLDINGS OR
ANY OF ITS ASSETS, PROPERTIES OR BUSINESSES, OR (C) AS OF THE DATE OF THIS
AGREEMENT, CONFLICT WITH, RESULT IN ANY BREACH OF, CONSTITUTE A DEFAULT (OR
EVENT THAT WITH THE GIVING OF NOTICE OR LAPSE OF TIME, OR BOTH, WOULD BECOME A
DEFAULT) UNDER, REQUIRE ANY CONSENT UNDER, OR GIVE TO OTHERS ANY RIGHTS OF
TERMINATION, AMENDMENT, ACCELERATION, SUSPENSION, REVOCATION OR CANCELLATION OF,
OR RESULT IN THE CREATION OF ANY ENCUMBRANCE ON ANY OF THE ASSETS OR PROPERTIES
OF HOLDINGS, PURSUANT TO, ANY NOTE, BOND, MORTGAGE OR INDENTURE, CONTRACT,
AGREEMENT, LEASE, SUBLEASE, LICENSE, PERMIT, FRANCHISE OR OTHER INSTRUMENT OR
ARRANGEMENT TO WHICH HOLDINGS IS A PARTY EXCEPT, IN THE CASE OF CLAUSES (B) AND
(C), TO THE EXTENT THAT SUCH CONFLICTS, BREACHES, DEFAULTS OR OTHER MATTERS
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON HOLDINGS.


 


(IV)          GOVERNMENTAL CONSENTS AND APPROVALS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY HOLDINGS DO NOT, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY DO NOT AND WILL NOT, REQUIRE ANY GOVERNMENTAL
APPROVAL WHICH HAS NOT ALREADY BEEN OBTAINED, EFFECTED OR PROVIDED, EXCEPT WITH
RESPECT TO WHICH THE FAILURE TO SO OBTAIN, EFFECT OR PROVIDE WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON HOLDINGS.


 


(V)           LITIGATION. AS OF THE DATE OF THIS AGREEMENT, THERE ARE NO ACTIONS
BY OR AGAINST HOLDINGS PENDING BEFORE ANY GOVERNMENTAL AUTHORITY OR, TO THE
KNOWLEDGE OF HOLDINGS, THREATENED TO BE BROUGHT BY OR BEFORE ANY GOVERNMENTAL
AUTHORITY, THAT WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT ON HOLDINGS.  THERE ARE NO PENDING OR, TO THE
KNOWLEDGE OF HOLDINGS, THREATENED ACTIONS TO WHICH HOLDINGS IS A PARTY (OR IS
THREATENED TO BE NAMED AS A PARTY) TO SET ASIDE, RESTRAIN, ENJOIN OR PREVENT THE
EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT OR THE OPERATIVE DOCUMENTS
OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY BY ANY
PARTY HERETO OR THERETO.  AS OF THE DATE OF THIS AGREEMENT, HOLDINGS IS NOT
SUBJECT TO ANY GOVERNMENTAL ORDER (NOR, TO THE KNOWLEDGE OF HOLDINGS, IS THERE
ANY SUCH GOVERNMENTAL ORDER THREATENED TO BE IMPOSED BY ANY GOVERNMENTAL
AUTHORITY) THAT WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT ON HOLDINGS.


 


(VI)          STOCK OWNERSHIP.  ALL OF SYMPHONY GENISIS’ ISSUED AND OUTSTANDING 
SYMPHONY GENISIS EQUITY SECURITIES ARE OWNED BENEFICIALLY AND OF RECORD BY
HOLDINGS, FREE AND CLEAR OF ANY AND ALL ENCUMBRANCES.


 


(VII)         INTERIM OPERATIONS.  HOLDINGS WAS FORMED SOLELY FOR THE PURPOSE OF
ENGAGING IN THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS, HAS
ENGAGED IN

 

10

--------------------------------------------------------------------------------


 


NO OTHER BUSINESS ACTIVITIES AND HAS CONDUCTED ITS OPERATIONS ONLY AS
CONTEMPLATED BY THE OPERATIVE DOCUMENTS.


 


(VIII)        ACCREDITED INVESTOR.


 

(A)          HOLDINGS IS AND WILL REMAIN AT ALL RELEVANT TIMES AN ACCREDITED
INVESTOR.

 

(B)           HOLDINGS HAS RELIED COMPLETELY ON THE ADVICE OF, OR HAS CONSULTED
WITH OR HAS HAD THE OPPORTUNITY TO CONSULT WITH, ITS OWN PERSONAL TAX,
INVESTMENT, LEGAL OR OTHER ADVISORS AND HAS NOT RELIED ON ISIS OR ANY OF ITS
AFFILIATES FOR ADVICE RELATED TO ANY OFFER AND SALE OF ISIS COMMON STOCK IN
CONNECTION WITH THE PURCHASE OPTION.  HOLDINGS HAS REVIEWED THE INVESTMENT
OVERVIEW AND IS AWARE OF THE RISKS DISCLOSED THEREIN.  HOLDINGS ACKNOWLEDGES
THAT IT HAS HAD A REASONABLE OPPORTUNITY TO CONDUCT ITS OWN DUE DILIGENCE WITH
RESPECT TO THE PRODUCTS, THE PROGRAMS, SYMPHONY GENISIS, ISIS AND THE
TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS.

 

(C)           HOLDINGS IS ABLE TO BEAR THE ECONOMIC RISK OF SUCH INVESTMENT FOR
AN INDEFINITE PERIOD AND TO AFFORD A COMPLETE LOSS THEREOF

 

(D)          HOLDINGS AGREES THAT THE ISIS COMMON STOCK MAY NOT BE RESOLD (A)
WITHOUT REGISTRATION THEREOF UNDER THE SECURITIES ACT (UNLESS AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE), OR (B) IN VIOLATION OF ANY LAW.

 

(E)           NO PERSON OR ENTITY ACTING ON BEHALF OF, OR UNDER THE AUTHORITY
OF, HOLDINGS IS OR WILL BE ENTITLED TO ANY BROKER’S, FINDER’S, OR SIMILAR FEES
OR COMMISSION PAYABLE BY ISIS OR ANY OF ITS AFFILIATES.

 


(B)   HOLDINGS HEREBY COVENANTS AND AGREES WITH ISIS AS FOLLOWS:


 


(I)            CONTRIBUTION TO SYMPHONY GENISIS.  ON OR PRIOR TO THE STOCK
PAYMENT DATE, HOLDINGS SHALL, PURSUANT TO THE SUBSCRIPTION AGREEMENT, CONTRIBUTE
PROCEEDS FROM THE FINANCING OF $75,000,000 TO SYMPHONY GENISIS, INC.


 


(II)           ENCUMBRANCE.  HOLDINGS WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, CREATE, ASSUME OR SUFFER TO EXIST ANY ENCUMBRANCE ON ANY OF ITS
SYMPHONY GENISIS EQUITY SECURITIES EXCEPT WITH THE PRIOR WRITTEN CONSENT OF
ISIS.


 


(III)          TRANSFER AND AMENDMENT.  COMMENCING UPON THE DATE HEREOF AND
ENDING UPON THE EARLIER TO OCCUR OF (X) THE PURCHASE OPTION CLOSING DATE, (Y)
THE UNEXERCISED EXPIRATION OF THE PURCHASE OPTION PERIOD, AND (Z) THE
TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 9 (SUCH PERIOD, THE “TERM”),
THE MANAGER OF HOLDINGS SHALL NOT (A) TRANSFER, OR PERMIT THE TRANSFER OF, ANY
MEMBERSHIP INTEREST WITHOUT THE PRIOR WRITTEN CONSENT OF ISIS OR (B) AMEND, OR
PERMIT THE AMENDMENT OF, ANY PROVISIONS RELATING TO THE TRANSFER OF MEMBERSHIP
INTERESTS, AS SET FORTH IN SECTION 7.02 OF THE HOLDINGS LLC AGREEMENT, TO THE
EXTENT SUCH AMENDMENT WOULD ADVERSELY AFFECT ISIS’ RIGHT OF CONSENT SET FORTH IN
SECTIONS 7.02(B)(I) AND 7.02(C) OF THE HOLDINGS LLC AGREEMENT.

 

11

--------------------------------------------------------------------------------


 


(IV)          SYMPHONY GENISIS DIRECTORS.  DURING THE TERM, HOLDINGS AGREES TO
VOTE ALL OF ITS SYMPHONY GENISIS EQUITY SECURITIES (OR TO EXERCISE ITS RIGHT
WITH RESPECT TO SUCH SYMPHONY GENISIS EQUITY SECURITIES TO CONSENT TO ACTION IN
WRITING WITHOUT A MEETING) IN FAVOR OF, AS APPLICABLE, THE ELECTION, REMOVAL AND
REPLACEMENT OF ONE DIRECTOR OF THE SYMPHONY GENISIS BOARD, AND ANY SUCCESSOR
THERETO, DESIGNATED BY ISIS (THE “ISIS DIRECTOR”) AS DIRECTED BY ISIS.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, HOLDINGS HEREBY GRANTS TO
ISIS AN IRREVOCABLE PROXY, WITH RESPECT TO ALL SYMPHONY GENISIS EQUITY
SECURITIES NOW OWNED OR HEREAFTER ACQUIRED BY HOLDINGS, TO VOTE SUCH SYMPHONY
GENISIS EQUITY SECURITIES OR TO EXERCISE THE RIGHT TO CONSENT TO ACTION IN
WRITING WITHOUT A MEETING WITH RESPECT TO SUCH SYMPHONY GENISIS EQUITY
SECURITIES, SUCH IRREVOCABLE PROXY TO BE EXERCISED SOLELY FOR THE LIMITED
PURPOSE OF ELECTING, REMOVING AND REPLACING THE ISIS DIRECTOR IN THE EVENT OF
THE FAILURE OR REFUSAL OF HOLDINGS TO ELECT, REMOVE OR REPLACE SUCH ISIS
DIRECTOR, AS DIRECTED BY ISIS. ADDITIONALLY, HOLDINGS AGREES, DURING THE TERM,
TO ELECT [***] INDEPENDENT DIRECTORS (OF THE [***] DIRECTORS OF SYMPHONY GENISIS
NOT CHOSEN BY HOLDINGS AT THE DIRECTION OF ISIS), AND ANY SUCCESSORS THERETO, AS
SHALL BE SELECTED BY MUTUAL AGREEMENT OF ISIS AND HOLDINGS.


 


(V)           SYMPHONY GENISIS BOARD.  DURING THE TERM, HOLDINGS SHALL NOT VOTE
ANY OF ITS SYMPHONY GENISIS EQUITY SECURITIES (OR EXERCISE ITS RIGHTS WITH
RESPECT TO SUCH SYMPHONY GENISIS EQUITY SECURITIES BY WRITTEN CONSENT WITHOUT A
MEETING) TO INCREASE THE SIZE OF THE SYMPHONY GENISIS BOARD TO MORE THAN FIVE
(5) MEMBERS WITHOUT THE PRIOR WRITTEN CONSENT OF ISIS.


 


(VI)          SYMPHONY GENISIS CHARTER.  DURING THE TERM, HOLDINGS SHALL NOT
APPROVE OR PERMIT ANY AMENDMENT TO ARTICLE IV, PARAGRAPHS (1) AND (3); ARTICLE
VI; ARTICLE VII; ARTICLE X; ARTICLE XI OR ARTICLE XIII OF THE SYMPHONY GENISIS
CHARTER WITHOUT THE PRIOR WRITTEN CONSENT OF ISIS.


 

Section 5.  Symphony GenIsis Representations, Warranties and Covenants.

 


(A)   AS OF THE DATE HEREOF, SYMPHONY GENISIS HEREBY REPRESENTS AND WARRANTS,
AND, EXCEPT TO THE EXTENT THAT ANY OF THE FOLLOWING REPRESENTATIONS AND
WARRANTIES IS LIMITED TO THE DATE OF THIS AGREEMENT OR OTHERWISE LIMITED, ON THE
PURCHASE OPTION CLOSING DATE, SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED,
TO ISIS AND HOLDINGS THAT:


 


(I)            ORGANIZATION.  SYMPHONY GENISIS IS A CORPORATION, DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.


 


(II)           AUTHORITY AND VALIDITY.  SYMPHONY GENISIS HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY. 
THE EXECUTION, DELIVERY AND PERFORMANCE BY SYMPHONY GENISIS OF THIS AGREEMENT
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AND
VALIDLY AUTHORIZED BY ALL NECESSARY ACTION REQUIRED ON THE PART OF SYMPHONY
GENISIS, AND NO OTHER PROCEEDINGS ON THE PART OF SYMPHONY GENISIS ARE NECESSARY
TO AUTHORIZE THIS AGREEMENT OR FOR SYMPHONY GENISIS TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT.  THIS AGREEMENT CONSTITUTES THE LAWFUL, VALID AND LEGALLY
BINDING OBLIGATION OF SYMPHONY GENISIS, ENFORCEABLE IN ACCORDANCE

 

12

--------------------------------------------------------------------------------


 


WITH ITS TERMS, EXCEPT AS THE SAME MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT
OF CREDITORS’ RIGHTS GENERALLY AND GENERAL EQUITABLE PRINCIPLES REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY.


 


(III)          NO VIOLATION OR CONFLICT.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT
(A) VIOLATE, CONFLICT WITH OR RESULT IN THE BREACH OF ANY PROVISION OF THE
ORGANIZATIONAL DOCUMENTS OF SYMPHONY GENISIS, (B) CONFLICT WITH OR VIOLATE ANY
LAW OR GOVERNMENTAL ORDER APPLICABLE TO SYMPHONY GENISIS OR ANY OF ITS ASSETS,
PROPERTIES OR BUSINESSES, OR (C) CONFLICT WITH, RESULT IN ANY BREACH OF,
CONSTITUTE A DEFAULT (OR EVENT THAT WITH THE GIVING OF NOTICE OR LAPSE OF TIME,
OR BOTH, WOULD BECOME A DEFAULT) UNDER, REQUIRE ANY CONSENT UNDER, OR GIVE TO
OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION, SUSPENSION,
REVOCATION OR CANCELLATION OF, OR RESULT IN THE CREATION OF ANY ENCUMBRANCE ON
ANY OF THE ASSETS OR PROPERTIES OF SYMPHONY GENISIS, PURSUANT TO, ANY NOTE,
BOND, MORTGAGE OR INDENTURE, CONTRACT, AGREEMENT, LEASE, SUBLEASE, LICENSE,
PERMIT, FRANCHISE OR OTHER INSTRUMENT OR ARRANGEMENT TO WHICH SYMPHONY GENISIS
IS A PARTY EXCEPT, IN THE CASE OF CLAUSES (B) AND (C), TO THE EXTENT THAT SUCH
CONFLICTS, BREACHES, DEFAULTS OR OTHER MATTERS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON SYMPHONY
GENISIS.


 


(IV)          GOVERNMENTAL CONSENTS AND APPROVALS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY SYMPHONY GENISIS DO NOT, AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT AND WILL NOT, REQUIRE ANY
GOVERNMENTAL APPROVAL WHICH HAS NOT ALREADY BEEN OBTAINED, EFFECTED OR PROVIDED,
EXCEPT WITH RESPECT TO WHICH THE FAILURE TO SO OBTAIN, EFFECT OR PROVIDE WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON SYMPHONY GENISIS.


 


(V)           LITIGATION.  THERE ARE NO ACTIONS BY OR AGAINST SYMPHONY GENISIS
PENDING BEFORE ANY GOVERNMENTAL AUTHORITY OR, TO THE KNOWLEDGE OF SYMPHONY
GENISIS, THREATENED TO BE BROUGHT BY OR BEFORE ANY GOVERNMENTAL AUTHORITY THAT
WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON SYMPHONY GENISIS.  THERE ARE NO PENDING OR, TO THE
KNOWLEDGE OF SYMPHONY GENISIS, THREATENED ACTIONS TO WHICH SYMPHONY GENISIS IS A
PARTY (OR IS THREATENED TO BE NAMED AS A PARTY) TO SET ASIDE, RESTRAIN, ENJOIN
OR PREVENT THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT OR THE
OPERATIVE DOCUMENTS OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY BY ANY PARTY HERETO OR THERETO.  SYMPHONY GENISIS IS NOT SUBJECT TO
ANY GOVERNMENTAL ORDER (NOR, TO THE KNOWLEDGE OF SYMPHONY GENISIS, IS THERE ANY
SUCH GOVERNMENTAL ORDER THREATENED TO BE IMPOSED BY ANY GOVERNMENTAL AUTHORITY)
THAT WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON SYMPHONY GENISIS.


 


(VI)          CAPITALIZATION.  HOLDINGS IS THE BENEFICIAL AND RECORD OWNER OF
ALL ISSUED AND OUTSTANDING SYMPHONY GENISIS EQUITY SECURITIES.  NO SHARES OF
SYMPHONY GENISIS CAPITAL STOCK ARE HELD IN TREASURY BY SYMPHONY GENISIS OR ANY
SYMPHONY GENISIS SUBSIDIARY.   ALL OF THE ISSUED AND OUTSTANDING SYMPHONY
GENISIS EQUITY SECURITIES (A)

 

13

--------------------------------------------------------------------------------


 


HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND
NONASSESSABLE, (B) WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND
FEDERAL SECURITIES LAWS, AND (C) WERE NOT ISSUED IN VIOLATION OF ANY PREEMPTIVE
RIGHTS OR RIGHTS OF FIRST REFUSAL.  NO PREEMPTIVE RIGHTS OR RIGHTS OF FIRST
REFUSAL EXIST WITH RESPECT TO ANY SYMPHONY GENISIS EQUITY SECURITIES AND NO SUCH
RIGHTS WILL ARISE BY VIRTUE OF OR IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY (OTHER THAN FOR THE PURCHASE OPTION).  OTHER THAN THE
PURCHASE OPTION, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, CALL RIGHTS,
COMMITMENTS OR AGREEMENTS OF ANY CHARACTER TO ACQUIRE ANY SYMPHONY GENISIS
EQUITY SECURITIES.  THERE ARE NO OUTSTANDING STOCK APPRECIATION, PHANTOM STOCK,
PROFIT PARTICIPATION OR OTHER SIMILAR RIGHTS WITH RESPECT TO SYMPHONY GENISIS. 
SYMPHONY GENISIS IS NOT OBLIGATED TO REDEEM OR OTHERWISE ACQUIRE ANY OF ITS
OUTSTANDING SYMPHONY GENISIS EQUITY SECURITIES.


 


(VII)         INTERIM OPERATIONS.  SYMPHONY GENISIS WAS FORMED SOLELY FOR THE
PURPOSE OF ENGAGING IN THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS,
HAS ENGAGED IN NO OTHER BUSINESS ACTIVITIES AND HAS CONDUCTED ITS OPERATIONS
ONLY AS CONTEMPLATED BY THE OPERATIVE DOCUMENTS.


 


(VIII)        INVESTMENT COMPANY.  SYMPHONY GENISIS IS NOT, AND AFTER GIVING
EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS WILL NOT BE,
REQUIRED TO REGISTER AS AN “INVESTMENT COMPANY” AS SUCH TERM IS DEFINED IN THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(B)   SYMPHONY GENISIS COVENANTS AND AGREES THAT:


 


(I)            SYMPHONY GENISIS WILL COMPLY WITH ALL LAWS, ORDINANCES OR
GOVERNMENTAL RULES OR REGULATIONS TO WHICH IT IS SUBJECT AND WILL OBTAIN AND
MAINTAIN IN EFFECT ALL LICENSES, CERTIFICATES, PERMITS, FRANCHISES AND OTHER
GOVERNMENTAL APPROVALS NECESSARY TO THE OWNERSHIP OF ITS PROPERTIES OR TO THE
CONDUCT OF ITS BUSINESS, IN EACH CASE TO THE EXTENT NECESSARY TO ENSURE THAT
NON-COMPLIANCE WITH SUCH LAWS, ORDINANCES OR GOVERNMENTAL RULES OR REGULATIONS
OR FAILURES TO OBTAIN OR MAINTAIN IN EFFECT SUCH LICENSES, CERTIFICATES,
PERMITS, FRANCHISES AND OTHER GOVERNMENTAL APPROVALS WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
SYMPHONY GENISIS.


 


(II)           SYMPHONY GENISIS WILL FILE (OR CAUSE TO BE FILED) ALL MATERIAL
TAX RETURNS REQUIRED TO BE FILED BY IT AND PAY ALL TAXES SHOWN TO BE DUE AND
PAYABLE ON SUCH RETURNS AND ALL OTHER TAXES IMPOSED ON IT OR ITS ASSETS TO THE
EXTENT SUCH TAXES HAVE BECOME DUE AND PAYABLE AND BEFORE THEY HAVE BECOME
DELINQUENT AND SHALL PAY ALL CLAIMS FOR WHICH SUMS HAVE BECOME DUE AND PAYABLE
THAT HAVE OR MIGHT BECOME ATTACHED TO THE ASSETS OF SYMPHONY GENISIS; PROVIDED,
THAT SYMPHONY GENISIS NEED NOT FILE ANY SUCH TAX RETURNS OR PAY ANY SUCH TAX OR
CLAIMS IF (A) THE AMOUNT, APPLICABILITY OR VALIDITY THEREOF IS CONTESTED BY
SYMPHONY GENISIS ON A TIMELY BASIS IN GOOD FAITH AND IN APPROPRIATE PROCEEDINGS,
AND SYMPHONY GENISIS HAS ESTABLISHED ADEQUATE RESERVES THEREFOR IN ACCORDANCE
WITH GAAP ON THE BOOKS OF SYMPHONY GENISIS OR (B) THE FAILURE TO FILE SUCH TAX
RETURNS OR THE NONPAYMENT OF SUCH TAXES AND ASSESSMENTS, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
SYMPHONY GENISIS.

 

14

--------------------------------------------------------------------------------


 


(III)          SYMPHONY GENISIS WILL AT ALL TIMES PRESERVE AND KEEP IN FULL
FORCE AND EFFECT ITS CORPORATE EXISTENCE.


 


(IV)          SYMPHONY GENISIS WILL KEEP COMPLETE, PROPER AND SEPARATE BOOKS OF
RECORD AND ACCOUNT, INCLUDING A RECORD OF ALL COSTS AND EXPENSES INCURRED, ALL
CHARGES MADE, ALL CREDITS MADE AND RECEIVED, AND ALL INCOME DERIVED IN
CONNECTION WITH THE OPERATION OF THE BUSINESS OF SYMPHONY GENISIS, ALL IN
ACCORDANCE WITH GAAP (WHICH GAAP SHALL BE CONFORMED TO THOSE USED BY ISIS TO THE
EXTENT PRACTICABLE), IN EACH CASE TO THE EXTENT NECESSARY TO ENABLE SYMPHONY
GENISIS TO COMPLY WITH THE PERIODIC REPORTING REQUIREMENTS OF THIS AGREEMENT,
AND WILL PROMPTLY NOTIFY ISIS IF IT ADOPTS OR CHANGES ANY ACCOUNTING PRINCIPLE
PURSUANT TO A CHANGE IN GAAP OR APPLICABLE LAW.


 


(V)           SYMPHONY GENISIS WILL PERFORM AND OBSERVE IN ALL MATERIAL RESPECTS
ALL OF THE TERMS AND PROVISIONS OF EACH OPERATIVE DOCUMENT TO BE PERFORMED OR
OBSERVED BY IT, MAINTAIN EACH SUCH OPERATIVE DOCUMENT TO WHICH IT IS A PARTY,
PROMPTLY ENFORCE IN ALL MATERIAL RESPECTS EACH SUCH OPERATIVE DOCUMENT IN
ACCORDANCE WITH ITS TERMS, TAKE ALL SUCH ACTION TO SUCH END AS MAY BE FROM TIME
TO TIME REASONABLY REQUESTED BY HOLDINGS OR ISIS AND MAKE TO EACH OTHER PARTY TO
EACH SUCH OPERATIVE DOCUMENT SUCH DEMANDS AND REQUESTS FOR INFORMATION AND
REPORTS OR FOR ACTION AS SYMPHONY GENISIS IS ENTITLED TO MAKE UNDER SUCH
OPERATIVE DOCUMENT.


 


(VI)          SYMPHONY GENISIS SHALL PERMIT THE REPRESENTATIVES OF HOLDINGS
(INCLUDING HOLDINGS’ MEMBERS AND THEIR RESPECTIVE REPRESENTATIVES), EACH
SYMPHONY FUND AND ISIS, AT EACH OF THEIR OWN EXPENSE AND UPON REASONABLE PRIOR
NOTICE TO SYMPHONY GENISIS, TO VISIT THE PRINCIPAL EXECUTIVE OFFICE OF SYMPHONY
GENISIS, TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF SYMPHONY GENISIS WITH
SYMPHONY GENISIS’ OFFICERS AND (WITH THE CONSENT OF SYMPHONY GENISIS, WHICH
CONSENT WILL NOT BE UNREASONABLY WITHHELD) ITS AUDITORS, ALL AT SUCH REASONABLE
TIMES AND AS OFTEN AS MAY BE REASONABLY REQUESTED IN WRITING.


 


(VII)         SYMPHONY GENISIS SHALL PERMIT EACH SYMPHONY FUND, AT ITS OWN
EXPENSE AND UPON REASONABLE PRIOR NOTICE TO SYMPHONY GENISIS, TO INSPECT AND
COPY SYMPHONY GENISIS’ BOOKS AND RECORDS AND INSPECT SYMPHONY GENISIS’
PROPERTIES AT REASONABLE TIMES.


 


(VIII)        SYMPHONY GENISIS SHALL ALLOW ISIS OR ITS DESIGNATED
REPRESENTATIVES TO HAVE REASONABLE VISITATION AND INSPECTION RIGHTS WITH REGARD
TO THE PROGRAMS AND MATERIALS, DOCUMENTS AND OTHER INFORMATION RELATING THERETO.


 


(IX)           SYMPHONY GENISIS SHALL PERMIT EACH SYMPHONY FUND TO CONSULT WITH
AND ADVISE THE MANAGEMENT OF SYMPHONY GENISIS ON MATTERS RELATING TO THE
RESEARCH AND DEVELOPMENT OF THE PROGRAMS IN ORDER TO DEVELOP THE PRODUCT.


 


(X)            ON THE PURCHASE OPTION CLOSING DATE, OR AS SOON THEREAFTER AS IS
PRACTICAL, SYMPHONY GENISIS SHALL DELIVER TO ISIS ALL MATERIALS, DOCUMENTS,
FILES AND OTHER INFORMATION RELATING TO THE PROGRAMS (OR, WHERE NECESSARY,
COPIES THEREOF).

 

15

--------------------------------------------------------------------------------


 


(XI)           DURING THE TERM, ISIS SHALL HAVE THE RIGHT TO CONSENT TO ANY
INCREASE IN THE SIZE OF THE SYMPHONY GENISIS BOARD TO MORE THAN FIVE (5)
DIRECTORS.


 


(XII)          DURING THE TERM, ISIS SHALL HAVE THE RIGHT TO DESIGNATE, REMOVE
AND REPLACE [***] DIRECTOR OF THE SYMPHONY GENISIS BOARD, INCLUDING ANY
SUCCESSOR THERETO.


 


(XIII)         SYMPHONY GENISIS SHALL INDEMNIFY THE DIRECTORS AND OFFICERS OF
SYMPHONY GENISIS AGAINST LIABILITY INCURRED BY REASON OF THE FACT THAT SUCH
PERSON IS OR WAS A DIRECTOR OR OFFICER OF SYMPHONY GENISIS, AS PERMITTED BY
ARTICLE VII OF THE SYMPHONY GENISIS CHARTER AND SECTION 9.01 OF THE SYMPHONY
GENISIS BY-LAWS, AS SET FORTH IN, AND ON THE TERMS OF, THE INDEMNIFICATION
AGREEMENT AND THE RRD SERVICES AGREEMENT, RESPECTIVELY.


 


(XIV)        DURING THE TERM, SYMPHONY GENISIS SHALL COMPLY WITH, AND CAUSE ANY
PERSONS ACTING FOR IT TO COMPLY WITH, THE TERMS OF THE INVESTMENT POLICY WITH
RESPECT TO THE INVESTMENT OF ANY FUNDS HELD BY IT.


 


(C)   SYMPHONY GENISIS COVENANTS AND AGREES THAT, UNTIL THE EXPIRATION OF THE
TERM, IT SHALL NOT, AND SHALL CAUSE ITS SUBSIDIARIES (IF ANY) NOT TO, WITHOUT
ISIS’ PRIOR WRITTEN CONSENT (SUCH CONSENT, IN THE CASE OF CLAUSE (X) BELOW, NOT
TO BE UNREASONABLY WITHHELD):


 


(I)            ISSUE ANY SYMPHONY GENISIS EQUITY SECURITIES OR ANY EQUITY
SECURITIES OF ANY SUBSIDIARY THEREOF (OTHER THAN ANY ISSUANCES OF EQUITY
SECURITIES BY SYMPHONY GENISIS MADE IN ACCORDANCE WITH SECTION 1(B) HEREOF TO
HOLDINGS SO LONG AS SYMPHONY GENISIS IS A WHOLLY OWNED SUBSIDIARY OF HOLDINGS,
OR BY A SUBSIDIARY OF SYMPHONY GENISIS TO SYMPHONY GENISIS OR TO ANOTHER WHOLLY
OWNED SUBSIDIARY OF SYMPHONY GENISIS); PROVIDED, HOWEVER, THAT IN ANY EVENT ANY
SUCH SYMPHONY GENISIS EQUITY SECURITIES SHALL BE ISSUED SUBJECT TO THE PURCHASE
OPTION;


 


(II)           REDEEM, REPURCHASE OR OTHERWISE ACQUIRE, DIRECTLY OR INDIRECTLY,
ANY SYMPHONY GENISIS EQUITY SECURITIES OR THE EQUITY SECURITIES OF ANY
SUBSIDIARY OF SYMPHONY GENISIS;


 


(III)          CREATE, INCUR, ASSUME OR PERMIT TO EXIST (A) ANY ENCUMBRANCE OVER
OR ON ANY OF ITS ASSETS, OTHER THAN (X) STATUTORY LIENS OR (Y) LIENS CREATED IN
THE ORDINARY COURSE  OF SYMPHONY GENISIS’ BUSINESS SECURING OBLIGATIONS VALUED
AT LESS THAN [***] (UNLESS THE DEVELOPMENT COMMITTEE SHALL AUTHORIZE THE
EXISTENCE OF ORDINARY COURSE LIENS SECURING OBLIGATIONS VALUED AT GREATER THAN
[***] ), OR (B) DEBT OTHER THAN ANY DEBT  INCURRED PURSUANT TO THE OPERATIVE
DOCUMENTS AND THE DEVELOPMENT BUDGET (INCLUDING PAYABLES INCURRED IN THE
ORDINARY COURSE OF BUSINESS) (“EXCEPTED DEBT”); PROVIDED, HOWEVER, THAT THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL SUCH EXCEPTED DEBT FOR BORROWED
MONEY SHALL NOT EXCEED [***] AT ANY TIME;


 


(IV)          DECLARE OR PAY DIVIDENDS OR OTHER DISTRIBUTIONS ON ANY SYMPHONY
GENISIS EQUITY SECURITIES OTHER THAN ANY DIVIDEND DECLARED FROM THE PROCEEDS OF
(X) THE EXERCISE OF A DISCONTINUATION OPTION, OR (Y) A SALE OR LICENSE  OF A
DISCONTINUED PROGRAM TO A THIRD PARTY, IN EACH CASE IN RESPECT OF WHICH SYMPHONY
GENISIS SHALL BE ENTITLED TO PAY (SUBJECT TO THE EXISTENCE OF LAWFULLY AVAILABLE
FUNDS) A DIVIDEND EQUAL TO THE NET AMOUNT (SUCH NET

 

16

--------------------------------------------------------------------------------


 


AMOUNT CALCULATED AS THE GROSS PROCEEDS RECEIVED LESS AMOUNTS REQUIRED TO BE
PAID IN RESPECT OF ANY AND ALL CORPORATE TAXES OWED BY SYMPHONY GENISIS AS A
RESULT OF THE RECEIPT OF SUCH GROSS AMOUNTS) OF SUCH DISCONTINUATION PRICE OR
THE AMOUNTS RECEIVED FROM SUCH THIRD PARTY, AS THE CASE MAY BE;


 


(V)           ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION, OR
LIQUIDATE, WIND UP OR DISSOLVE ITSELF, OR CONVEY, TRANSFER, LICENSE, LEASE OR
OTHERWISE DISPOSE OF ALL, OR A MATERIAL PORTION OF, ITS PROPERTIES, ASSETS OR
BUSINESS;


 


(VI)          OTHER THAN IN RESPECT OF THE PROGRAMS, ENGAGE IN THE DEVELOPMENT
OF PRODUCTS FOR ANY OTHER COMPANY OR ENGAGE OR PARTICIPATE IN THE DEVELOPMENT OF
PRODUCTS OR ENGAGE IN ANY OTHER MATERIAL LINE OF BUSINESS;


 


(VII)         OTHER THAN ENTERING INTO, AND PERFORMING ITS OBLIGATIONS UNDER,
THE OPERATIVE DOCUMENTS AND PARTICIPATING IN THE PROGRAMS, ENGAGE IN ANY ACTION
THAT NEGATES OR IS INCONSISTENT WITH ANY RIGHTS OF ISIS SET FORTH HEREIN;


 


(VIII)        (A) OTHER THAN AS CONTEMPLATED BY THE RRD SERVICES AGREEMENT AND
SECTION 6.2 OF THE AMENDED AND RESTATED RESEARCH AND DEVELOPMENT AGREEMENT,
HIRE, RETAIN OR CONTRACT FOR THE SERVICES OF, ANY EMPLOYEES UNTIL THE
TERMINATION OF SUCH AGREEMENTS, OR (B) APPOINT, DISMISS OR CHANGE ANY RRD
INVESTMENT PERSONNEL;


 


(IX)           INCUR ANY FINANCIAL COMMITMENTS IN RESPECT OF THE DEVELOPMENT OF
THE PROGRAMS OTHER THAN THOSE SET FORTH IN THE DEVELOPMENT PLAN AND THE
DEVELOPMENT BUDGET, OR THOSE APPROVED BY THE DEVELOPMENT COMMITTEE AND, IF SO
REQUIRED BY THE TERMS OF PARAGRAPH 11 OF THE DEVELOPMENT COMMITTEE CHARTER, THE
SYMPHONY GENISIS BOARD IN ACCORDANCE WITH THE OPERATIVE DOCUMENTS;


 


(X)            OTHER THAN ANY TRANSACTION CONTEMPLATED BY THE OPERATIVE
DOCUMENTS, ENTER INTO OR ENGAGE IN ANY CONFLICT TRANSACTIONS WITHOUT THE PRIOR
APPROVAL OF A MAJORITY OF THE DISINTERESTED DIRECTORS OF THE SYMPHONY GENISIS
BOARD; OR


 


(XI)           WAIVE, ALTER, MODIFY, AMEND OR SUPPLEMENT IN ANY MANNER
WHATSOEVER ANY MATERIAL TERMS AND CONDITIONS OF THE RRD SERVICES AGREEMENT, THE
SUBSCRIPTION AGREEMENT, THE RESEARCH COST SHARING AND EXTENSION AGREEMENT, OR
ARTICLES 4 AND 6 OF THE AMENDED AND RESTATED RESEARCH AND DEVELOPMENT AGREEMENT,
EXCEPT IN COMPLIANCE WITH THE TERMS OF THE OPERATIVE DOCUMENTS.


 


(D)   SYMPHONY GENISIS COVENANTS AND AGREES TO DELIVER, CAUSE TO BE DELIVERED,
AND PROVIDE ACCESS THERETO, TO EACH OTHER PARTY, EACH SYMPHONY FUND, AND SUCH
AUDITORS AS ISIS MAY DESIGNATE, SO LONG AS SUCH AUDITORS SHALL (X) BE SUBJECT TO
CONFIDENTIALITY REQUIREMENTS AT LEAST AS STRINGENT AS THE CONFIDENTIALITY
AGREEMENT OR (Y) BE AN ISIS ACCOUNTING ADVISOR RETAINED PURSUANT TO AN AGREEMENT
WHICH INCORPORATES CONFIDENTIALITY PROVISIONS SUBSTANTIALLY THE SAME AS THE ONES
INCORPORATED IN THE AGREEMENTS IN EFFECT BETWEEN ISIS AND SUCH ACCOUNTING
ADVISORS AS OF THE CLOSING DATE:


 


(I)            UPON REQUEST, COPIES OF THE THEN CURRENT DEVELOPMENT PLAN FOR
EACH QUARTER, ON OR BEFORE MARCH 31, JUNE 30, SEPTEMBER 30, AND DECEMBER 31 OF
EACH YEAR;

 

17

--------------------------------------------------------------------------------


 


(II)           UPON REQUEST, COPIES OF THE THEN CURRENT DEVELOPMENT BUDGET FOR
EACH QUARTER, INCLUDING A REPORT SETTING FORTH IN REASONABLE DETAIL THE
PROJECTED EXPENDITURES BY SYMPHONY GENISIS PURSUANT TO THE DEVELOPMENT BUDGET,
ON OR BEFORE MARCH 31, JUNE 30, SEPTEMBER 30, AND DECEMBER 31 OF EACH YEAR;


 


(III)          PRIOR TO THE CLOSE OF EACH FISCAL YEAR, SYMPHONY GENISIS SHALL
CAUSE THE MANAGER TO SEEK TO OBTAIN FROM THE SYMPHONY GENISIS AUDITORS SCHEDULES
OF CERTAIN FINANCIAL INFORMATION TO BE PROVIDED TO ISIS’ AUDITORS IN CONNECTION
WITH THE SYMPHONY GENISIS AUDITORS’ AUDIT OF SYMPHONY GENISIS.  WITHIN [***]
BUSINESS DAYS AFTER THE CLOSE OF EACH FISCAL YEAR, SYMPHONY GENISIS (OR THE
MANAGER ACTING ON ITS BEHALF) WILL PROVIDE ISIS’ AUDITORS WITH THE REQUIRED
CLIENT SCHEDULES.  IF THE SYMPHONY GENISIS AUDITORS DELIVER THE CLIENT SCHEDULES
AFTER THE END OF THE FISCAL YEAR, SYMPHONY GENISIS (OR THE MANAGER ACTING ON ITS
BEHALF) WILL PROVIDE THE COMPLETED CLIENT SCHEDULES TO ISIS’ AUDITORS WITHIN
[***] BUSINESS DAYS OF SUCH RECEIPT;


 


(IV)          PRIOR TO THE CLOSE OF EACH FISCAL YEAR, ISIS’ VICE PRESIDENT OF
FINANCE, THE SYMPHONY GENISIS AUDITORS, ISIS’ AUDITORS AND SYMPHONY GENISIS (OR
THE MANAGER ACTING ON ITS BEHALF) SHALL AGREE TO A COMPLETION SCHEDULE THAT WILL
INCLUDE (A) THE PROVISION BY SYMPHONY GENISIS TO ISIS OF THE FINANCIAL
INFORMATION REASONABLY NECESSARY FOR ISIS TO CONSOLIDATE THE FINANCIAL RESULTS
OF SYMPHONY GENISIS AND (B) THE FOLLOWING FINANCIAL STATEMENTS, INCLUDING THE
RELATED NOTES THERETO, AUDITED AND CERTIFIED BY THE SYMPHONY GENISIS AUDITORS: 
(1) A BALANCE SHEET OF SYMPHONY GENISIS AS OF THE CLOSE OF SUCH FISCAL YEAR, (2)
A STATEMENT OF NET INCOME FOR SUCH FISCAL YEAR, AND (3) A STATEMENT OF CASH
FLOWS FOR SUCH FISCAL YEAR.  SUCH AUDITED ANNUAL FINANCIAL STATEMENTS SHALL SET
FORTH IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN
REASONABLE DETAIL, PREPARED IN ACCORDANCE WITH GAAP, AND SYMPHONY GENISIS (OR
THE MANAGER ACTING ON ITS BEHALF) SHALL, TO THE EXTENT THAT SYMPHONY GENISIS (OR
THE MANAGER ACTING ON ITS BEHALF), USING COMMERCIALLY REASONABLE MEANS, CAN
PROCURE SUCH AN OPINION, BE ACCOMPANIED BY AN OPINION THEREON OF THE SYMPHONY
GENISIS AUDITORS TO THE EFFECT THAT SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN
ALL MATERIAL RESPECTS, THE FINANCIAL POSITION OF SYMPHONY GENISIS AND ITS
RESULTS OF OPERATIONS AND CASH FLOWS AND HAVE BEEN PREPARED IN CONFORMITY WITH
GAAP, AND THAT THE EXAMINATION OF SUCH ACCOUNTANTS IN CONNECTION WITH SUCH
FINANCIAL STATEMENTS HAS BEEN MADE IN ACCORDANCE WITH GENERALLY ACCEPTED
AUDITING STANDARDS, AND THAT SUCH AUDIT PROVIDES A REASONABLE BASIS FOR SUCH
OPINION IN THE CIRCUMSTANCES;


 


(V)           WITHIN [***] BUSINESS DAYS FOLLOWING EACH CALENDAR MONTH AND UPON
RECEIPT FROM ISIS OF ITS MONTHLY INVOICE TO SYMPHONY GENISIS, CURRENT ACCRUED
MONTHLY VENDOR EXPENSES AND PREPAID EXPENSES, SYMPHONY GENISIS (OR THE MANAGER
ACTING ON ITS BEHALF) WILL PROVIDE TO ISIS: (A) THE UNAUDITED BALANCE SHEET OF
SYMPHONY GENISIS FOR THE PREVIOUS CALENDAR MONTH; (B) THE UNAUDITED STATEMENT OF
NET INCOME FOR SUCH PREVIOUS CALENDAR MONTH; (C) THE UNAUDITED STATEMENT OF CASH
FLOWS FOR SUCH PREVIOUS CALENDAR MONTH; (D) THE TRIAL BALANCE SCHEDULE FOR SUCH
PREVIOUS CALENDAR MONTH; AND (E) RELATED ACCOUNT RECONCILIATIONS FOR SUCH
PREVIOUS CALENDAR MONTH (COLLECTIVELY, “UNAUDITED FINANCIAL INFORMATION”);

 

18

--------------------------------------------------------------------------------


 


(VI)          WITHIN [***] BUSINESS DAYS FOLLOWING ITS RECEIPT THEREOF FROM
SYMPHONY GENISIS’ TAX RETURN PREPARER, A COPY OF EACH INCOME TAX RETURN FILED BY
SYMPHONY GENISIS WITH ANY FOREIGN, FEDERAL, STATE OR LOCAL TAXING AUTHORITY
(INCLUDING ALL SUPPORTING SCHEDULES THERETO);


 


(VII)         ANY OTHER DOCUMENTS, MATERIALS OR OTHER INFORMATION PERTAINING TO
THE PROGRAMS OR SYMPHONY GENISIS AS ISIS MAY REASONABLY REQUEST, INCLUDING
PRELIMINARY FINANCIAL INFORMATION;


 


(VIII)        PROMPTLY, AND IN ANY EVENT WITHIN [***] DAYS OF RECEIPT THEREOF,
COPIES OF ANY NOTICE TO SYMPHONY GENISIS FROM ANY FEDERAL OR STATE GOVERNMENTAL
AUTHORITY RELATING TO ANY ORDER, RULING, STATUTE OR OTHER LAW OR REGULATION THAT
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON SYMPHONY
GENISIS;


 


(IX)           PROMPTLY UPON RECEIPT THEREOF, NOTICE OF ALL ACTIONS, SUITS,
INVESTIGATIONS, LITIGATION AND PROCEEDINGS BEFORE ANY COURT OR GOVERNMENTAL
DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR
FOREIGN, AFFECTING SYMPHONY GENISIS;


 


(X)            PROMPTLY UPON RECEIPT THEREOF, COPIES OF ANY OTHER NOTICES,
REQUESTS, REPORTS, FINANCIAL STATEMENTS AND OTHER INFORMATION AND DOCUMENTS
RECEIVED BY SYMPHONY GENISIS UNDER OR PURSUANT TO ANY OTHER OPERATIVE DOCUMENT,
INCLUDING, WITHOUT LIMITATION, ANY NOTICES OF BREACH OR TERMINATION OF ANY
SUBCONTRACTS OR LICENSES ENTERED INTO OR PERMITTED PURSUANT TO THE OPERATIVE
DOCUMENTS; AND


 


(XI)           WITH REASONABLE PROMPTNESS, SUCH OTHER DATA AND INFORMATION
RELATING TO THE BUSINESS, OPERATIONS, AFFAIRS, FINANCIAL CONDITION, ASSETS OR
PROPERTIES OF SYMPHONY GENISIS OR RELATING TO THE ABILITY OF SYMPHONY GENISIS TO
PERFORM ITS OBLIGATIONS HEREUNDER AND UNDER THE OPERATIVE DOCUMENTS AS FROM TIME
TO TIME MAY BE REASONABLY REQUESTED BY ISIS AND/OR HOLDINGS;


 

provided, that neither Symphony GenIsis, nor the Manager acting on behalf of
Symphony GenIsis, shall have any liability to Isis for the failure to deliver
financial documents or other materials hereunder, if such failure was caused by
a failure of Isis to provide, in a timely manner, data required to prepare such
financial documents or other materials to Symphony Isis in a timely manner.

 


(E)   SYMPHONY GENISIS WILL USE COMMERCIALLY REASONABLE EFFORTS, AT ITS OWN
EXPENSE (AS SET FORTH IN THE MANAGEMENT BUDGET), TO COOPERATE WITH ISIS IN
MEETING ISIS’ GOVERNMENT COMPLIANCE, DISCLOSURE, AND FINANCIAL REPORTING
OBLIGATIONS, INCLUDING WITHOUT LIMITATION UNDER THE SARBANES-OXLEY ACT OF 2002
AND ANY RULES AND REGULATIONS PROMULGATED THEREUNDER, AND UNDER FASB
INTERPRETATION NO. 46.  WITHOUT LIMITING THE FOREGOING, SYMPHONY GENISIS FURTHER
COVENANTS, UNTIL THE COMPLETION OF ALL THE REPORTING, ACCOUNTING AND OTHER
OBLIGATIONS SET FORTH THEREIN WITH RESPECT TO THE FISCAL YEAR IN WHICH THIS
AGREEMENT SHALL TERMINATE, EXPIRE AND END, THAT (W) THE PRINCIPAL EXECUTIVE
OFFICER AND THE PRINCIPAL FINANCIAL OFFICER OF SYMPHONY GENISIS, OR PERSONS
PERFORMING SIMILAR FUNCTIONS, SHALL PROVIDE CERTIFICATIONS TO ISIS CORRESPONDING
TO THOSE REQUIRED WITH RESPECT TO PUBLIC COMPANIES FOR WHICH

 

19

--------------------------------------------------------------------------------


 


A CLASS OF SECURITIES IS REGISTERED UNDER THE SECURITIES EXCHANGE ACT  (“PUBLIC
COMPANIES”) UNDER SECTIONS 302 AND 906 OF THE SARBANES-OXLEY ACT OF 2002; (X)
SYMPHONY GENISIS SHALL MAINTAIN A SYSTEM OF DISCLOSURE CONTROLS AND INTERNAL
CONTROLS (AS DEFINED UNDER THE EXCHANGE ACT) AND CONDUCT QUARTERLY AND ANNUAL
EVALUATIONS OF THE EFFECTIVENESS OF SUCH CONTROLS AS REQUIRED UNDER THE EXCHANGE
ACT FOR PUBLIC COMPANIES; (Y) SYMPHONY GENISIS SHALL PROVIDE TO ISIS AN
ATTESTATION REPORT OF ITS AUDITORS WITH RESPECT TO SYMPHONY GENISIS MANAGEMENT’S
ASSESSMENT OF SYMPHONY GENISIS’ INTERNAL CONTROLS AS REQUIRED UNDER THE EXCHANGE
ACT FOR PUBLIC COMPANIES; AND (Z) SYMPHONY GENISIS WILL MAINTAIN, OR CAUSE TO
HAVE MAINTAINED, SUCH SUFFICIENT EVIDENTIARY SUPPORT FOR MANAGEMENT’S ASSESSMENT
OF THE EFFECTIVENESS OF SYMPHONY GENISIS’ INTERNAL CONTROLS AS REQUIRED UNDER
THE EXCHANGE ACT FOR PUBLIC COMPANIES.


 

Section 6.  Notice of Material Event .  Each Party agrees that, upon it
receiving knowledge of a material event or development with respect to any of
the transactions contemplated hereby that, to the knowledge of its executive
officers, is not known to the other Parties, such Party shall notify the other
Parties in writing within [***] Business Days of the receipt of such knowledge
by any executive officer of such Party; provided, that the failure to provide
such notice shall not impair or otherwise be deemed a waiver of any rights any
Party may have arising from such material event or development and that notice
under this Section 6 shall not in itself constitute notice of any breach of any
of the Operative Documents.

 

Section 7.  Assignment; Transfers; Legend.

 


(A)   ASSIGNMENT BY ISIS AND SYMPHONY GENISIS.  NEITHER ISIS NOR SYMPHONY
GENISIS MAY ASSIGN, DELEGATE, TRANSFER, SELL OR OTHERWISE DISPOSE OF
(COLLECTIVELY, “TRANSFER”), IN WHOLE OR IN PART, ANY OR ALL OF THEIR RIGHTS OR
OBLIGATIONS HEREUNDER TO ANY PERSON (A “TRANSFEREE”) WITHOUT THE PRIOR WRITTEN
APPROVAL OF EACH OF THE OTHER PARTIES; PROVIDED, HOWEVER, THAT ISIS, WITHOUT THE
PRIOR APPROVAL OF EACH OF THE OTHER PARTIES, ACTING IN ACCORDANCE WITH ARTICLE
14 OF THE AMENDED AND RESTATED RESEARCH AND DEVELOPMENT AGREEMENT, MAY MAKE SUCH
TRANSFER TO ANY PERSON WHICH ACQUIRES ALL OR SUBSTANTIALLY ALL OF ISIS’ ASSETS
OR BUSINESS (OR ASSETS OR BUSINESS RELATED TO THE PROGRAMS) OR WHICH IS THE
SURVIVING OR RESULTING PERSON IN A MERGER OR CONSOLIDATION WITH ISIS; PROVIDED,
FURTHER, THAT IN THE EVENT OF ANY TRANSFER, ISIS OR SYMPHONY GENISIS, AS
APPLICABLE, SHALL PROVIDE WRITTEN NOTICE TO THE OTHER PARTIES OF ANY SUCH
TRANSFER NOT LATER THAN THIRTY (30) DAYS AFTER SUCH TRANSFER SETTING FORTH THE
IDENTITY AND ADDRESS OF THE TRANSFEREE AND SUMMARIZING THE TERMS OF THE
TRANSFER.  IN NO EVENT SHALL SUCH ASSIGNMENT ALTER THE DEFINITION OF “ISIS
COMMON STOCK” EXCEPT AS A RESULT OF THE SURVIVING OR RESULTING “PARENT” ENTITY
IN A MERGER BEING OTHER THAN ISIS, IN WHICH CASE ANY REFERENCE TO ISIS COMMON
STOCK SHALL BE DEEMED TO INSTEAD REFERENCE THE COMMON STOCK, IF ANY, OF THE
SURVIVING OR RESULTING ENTITY.


 


(B)   ASSIGNMENT AND TRANSFERS BY HOLDINGS.  PRIOR TO THE EXPIRATION OF THE
PURCHASE OPTION, HOLDINGS MAY NOT TRANSFER, IN WHOLE OR IN PART, ANY OR ALL OF
ITS SYMPHONY GENISIS EQUITY SECURITIES OR ANY OR ALL OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER TO ANY PERSON (OTHER THAN ISIS) WITHOUT THE PRIOR WRITTEN
CONSENT OF ISIS.  IN ADDITION, ANY TRANSFER OF SYMPHONY GENISIS EQUITY
SECURITIES BY HOLDINGS OR ANY OTHER PERSON TO ANY PERSON OTHER THAN ISIS SHALL
BE CONDITIONED UPON, AND NO EFFECT SHALL BE GIVEN TO ANY SUCH TRANSFER UNLESS
SUCH TRANSFEREE SHALL AGREE IN WRITING IN FORM AND SUBSTANCE SATISFACTORY TO
ISIS TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS HEREUNDER, INCLUDING THE
PURCHASE OPTION, AS IF SUCH TRANSFEREE WERE ORIGINALLY DESIGNATED AS “HOLDINGS”
HEREUNDER.

 

20

--------------------------------------------------------------------------------


 


(C)   LEGEND.  ANY CERTIFICATES EVIDENCING SYMPHONY GENISIS EQUITY SECURITIES
SHALL BEAR A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

THE SECURITIES OF SYMPHONY GENISIS, INC., EVIDENCED HEREBY ARE SUBJECT TO AN
OPTION, HELD BY ISIS, AS DESCRIBED IN A PURCHASE OPTION AGREEMENT (THE “PURCHASE
OPTION AGREEMENT”) DATED AS OF APRIL 7, 2006, BY AND AMONG ISIS PHARMACEUTICALS,
INC., AND THE OTHER PARTIES THERETO, TO PURCHASE SUCH SECURITIES AT A PURCHASE
PRICE DETERMINED PURSUANT TO SECTION 2 OF THE PURCHASE OPTION AGREEMENT,
EXERCISABLE BY WRITTEN NOTICE AT ANY TIME DURING THE PERIOD SET FORTH THEREIN. 
COPIES OF THE PURCHASE OPTION AGREEMENT ARE AVAILABLE AT THE PRINCIPAL PLACE OF
BUSINESS OF SYMPHONY GENISIS, INC. AT 7361 CALHOUN PLACE, SUITE 325, ROCKVILLE,
MARYLAND 20855, AND WILL BE FURNISHED TO THE HOLDER HEREOF UPON WRITTEN REQUEST
WITHOUT COST.

 

Section 8.  Costs and Expenses; Payments.


 


(A)   SYMPHONY GENISIS COSTS AND EXPENSES.  SYMPHONY GENISIS SHALL PAY ANY OF
ITS ONGOING LEGAL EXPENSES WITH RESPECT TO THE TRANSACTIONS DESCRIBED IN THE
OPERATIVE DOCUMENTS FROM THE FUNDS ALLOCATED FOR SUCH PURPOSE IN THE MANAGEMENT
BUDGET.


 


(B)   COSTS AND EXPENSES OF THE PURCHASE OPTION.  EXCEPT AS OTHERWISE SPECIFIED
IN SECTION 2(F) HEREOF, EACH PARTY SHALL PAY ITS OWN COSTS AND EXPENSES INCURRED
IN CONNECTION WITH THE EXERCISE OF THE PURCHASE OPTION.


 


(C)   PAYMENTS TO HOLDINGS.  PAYMENT OF THE PURCHASE PRICE, PLUS ANY COSTS AND
EXPENSES PAYABLE BY SYMPHONY GENISIS UNDER SECTION 2(F) HEREOF, SHALL BE MADE TO
THE ACCOUNT OF HOLDINGS CONTEMPORANEOUSLY WITH OR PRIOR TO THE PAYOUT OF THE
PURCHASE PRICE ON THE PURCHASE OPTION CLOSING DATE NO LATER THAN 1:00 PM (NEW
YORK TIME).


 

Section 9.  Expiration; Termination of Agreement

 


(A)   TERMINATION.


 


(I)            THIS AGREEMENT SHALL TERMINATE UPON THE MUTUAL WRITTEN CONSENT OF
ALL OF THE PARTIES.


 


(II)           SUBJECT TO SECTION 1(C)(V) HEREOF, EACH OF HOLDINGS AND SYMPHONY
GENISIS MAY TERMINATE THIS AGREEMENT IN THE EVENT THAT SYMPHONY GENISIS
TERMINATES THE AMENDED AND RESTATED RESEARCH AND DEVELOPMENT AGREEMENT IN
ACCORDANCE WITH ITS TERMS.


 

Section 10.  Survival; Indemnification.

 


(A)   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; EXPIRATION OF CERTAIN
COVENANTS.

 

21

--------------------------------------------------------------------------------


 


(I)            THE REPRESENTATIONS AND WARRANTIES OF THE PARTIES CONTAINED IN
THIS AGREEMENT SHALL SURVIVE FOR A PERIOD OF ONE YEAR FROM THE MAKING OF SUCH
REPRESENTATIONS.  THE LIABILITY OF THE PARTIES RELATED TO THEIR RESPECTIVE
REPRESENTATIONS AND WARRANTIES HEREUNDER SHALL NOT BE REDUCED BY ANY
INVESTIGATION MADE AT ANY TIME BY OR ON BEHALF OF HOLDINGS, SYMPHONY GENISIS OR
ISIS, AS APPLICABLE.


 


(II)           FOR THE AVOIDANCE OF DOUBT, THE COVENANTS AND AGREEMENTS SET
FORTH IN SECTIONS 4(B), 5(B)(I), 5(B)(V), 5(B)(VII)-(IX), 5(B)(XI)-(XIV), 5(C),
5(D)(I), 5(D)(II) AND 5(D)(VIII)-(XI) SHALL, UPON THE EXPIRATION OF THE TERM,
EXPIRE AND END WITHOUT ANY FURTHER OBLIGATION BY SYMPHONY GENISIS OR HOLDINGS
THEREUNDER.


 


(III)          FOR THE AVOIDANCE OF DOUBT, THE COVENANTS AND AGREEMENTS SET
FORTH IN SECTIONS 5(B)(II)-(IV), 5(B)(VI), 5(B)(X), 5(D)(III)-(VII) AND 5(E)
SHALL, UPON THE COMPLETION OF ALL THE REPORTING, ACCOUNTING AND OTHER
OBLIGATIONS SET FORTH THEREIN WITH RESPECT TO THE FISCAL YEAR IN WHICH THIS
AGREEMENT SHALL TERMINATE, EXPIRE AND END WITHOUT ANY FURTHER OBLIGATION BY
SYMPHONY GENISIS OR HOLDINGS THEREUNDER.


 


(B)   INDEMNIFICATION.  TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, ISIS
SHALL INDEMNIFY AND HOLD HARMLESS HOLDINGS AND SYMPHONY GENISIS AND HOLDINGS
SHALL INDEMNIFY AND HOLD HARMLESS ISIS, AND EACH OF THEIR RESPECTIVE AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, PARTNERS, MEMBERS, SUCCESSORS, ASSIGNS,
REPRESENTATIVES OF, AND EACH PERSON, IF ANY (INCLUDING ANY OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, PARTNERS, MEMBERS OF SUCH PERSON) WHO CONTROLS HOLDINGS,
SYMPHONY GENISIS AND ISIS, AS APPLICABLE, WITHIN THE MEANING OF THE SECURITIES
ACT OR THE EXCHANGE ACT, (EACH, AN “INDEMNIFIED PARTY”), FROM AND AGAINST ANY
AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, LOSSES, COSTS, INTEREST, FEES,
LIABILITIES AND DAMAGES, AND EXPENSES WITH AN AGGREGATE VALUE OF AT LEAST
$25,000 (AS DETERMINED BY THE APPLICABLE INDEMNIFIED PARTY ACTING IN GOOD
FAITH), IN CONNECTION THEREWITH (IRRESPECTIVE OF WHETHER ANY SUCH INDEMNIFIED
PARTY IS A PARTY TO THE ACTION FOR WHICH INDEMNIFICATION HEREUNDER IS SOUGHT),
AND INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS (HEREINAFTER, A
“LOSS”), INCURRED BY ANY INDEMNIFIED PARTY TO THE EXTENT RESULTING FROM, ARISING
OUT OF, OR RELATING TO: (I) IN THE CASE OF ISIS BEING THE INDEMNIFYING PARTY,
(A) ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY ISIS HEREIN OR IN ANY
OTHER OPERATIVE DOCUMENT, OR (B) ANY BREACH OF ANY COVENANT, AGREEMENT OR
OBLIGATION OF ISIS CONTAINED HEREIN OR IN ANY OTHER OPERATIVE DOCUMENT, AND (II)
IN THE CASE OF HOLDINGS BEING THE INDEMNIFYING PARTY, (A) ANY BREACH OF ANY
REPRESENTATION OR WARRANTY MADE BY HOLDINGS OR SYMPHONY GENISIS  OR IN ANY OTHER
OPERATIVE DOCUMENT, OR (B) ANY BREACH OF ANY COVENANT, AGREEMENT OR OBLIGATION
OF HOLDINGS OR SYMPHONY GENISIS CONTAINED HEREIN OR IN ANY OTHER OPERATIVE
DOCUMENT.  TO THE EXTENT THAT THE FOREGOING UNDERTAKING BY ISIS OR HOLDINGS MAY
BE UNENFORCEABLE FOR ANY REASON, SUCH PARTY SHALL MAKE THE MAXIMUM CONTRIBUTION
TO THE PAYMENT AND SATISFACTION OF ANY LOSS THAT IS PERMISSIBLE UNDER APPLICABLE
LAW.


 


(C)   NOTICE OF CLAIMS.  ANY INDEMNIFIED PARTY THAT PROPOSES TO ASSERT A RIGHT
TO BE INDEMNIFIED UNDER THIS SECTION 10 SHALL NOTIFY ISIS OR HOLDINGS, AS
APPLICABLE (THE “INDEMNIFYING PARTY”), PROMPTLY AFTER RECEIPT OF NOTICE OF
COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING AGAINST SUCH INDEMNIFIED PARTY
(AN “INDEMNIFIED PROCEEDING”) IN RESPECT OF WHICH A CLAIM IS TO BE MADE UNDER
THIS SECTION 10, OR THE INCURRENCE OR REALIZATION OF ANY LOSS IN RESPECT OF
WHICH A CLAIM IS TO BE MADE UNDER THIS SECTION 10, OF THE COMMENCEMENT OF SUCH
INDEMNIFIED PROCEEDING OR OF SUCH INCURRENCE OR REALIZATION, ENCLOSING A COPY OF
ALL RELEVANT DOCUMENTS, INCLUDING ALL

 

22

--------------------------------------------------------------------------------


 


PAPERS SERVED AND CLAIMS MADE, BUT THE OMISSION TO SO NOTIFY THE APPLICABLE
INDEMNIFYING PARTY PROMPTLY OF ANY SUCH INDEMNIFIED PROCEEDING OR INCURRENCE OR
REALIZATION SHALL NOT RELIEVE (X) SUCH INDEMNIFYING PARTY FROM ANY LIABILITY
THAT IT MAY HAVE TO SUCH INDEMNIFIED PARTY UNDER THIS SECTION 10 OR OTHERWISE,
EXCEPT, AS TO SUCH INDEMNIFYING PARTY’S LIABILITY UNDER THIS SECTION 10, TO THE
EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH INDEMNIFYING PARTY SHALL HAVE BEEN
PREJUDICED BY SUCH OMISSION, OR (Y) ANY OTHER INDEMNITOR FROM LIABILITY THAT IT
MAY HAVE TO ANY INDEMNIFIED PARTY UNDER THE OPERATIVE DOCUMENTS.


 


(D)   DEFENSE OF PROCEEDINGS.  IN CASE ANY INDEMNIFIED PROCEEDING SHALL BE
BROUGHT AGAINST ANY INDEMNIFIED PARTY, IT SHALL NOTIFY THE APPLICABLE
INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF AS PROVIDED IN SECTION 10(C), AND
SUCH INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE IN, AND PROVIDED SUCH
INDEMNIFIED PROCEEDING INVOLVES A CLAIM SOLELY FOR MONEY DAMAGES AND DOES NOT
SEEK AN INJUNCTION OR OTHER EQUITABLE RELIEF AGAINST THE INDEMNIFIED PARTY AND
IS NOT A CRIMINAL OR REGULATORY ACTION, TO ASSUME THE DEFENSE OF, SUCH
INDEMNIFIED PROCEEDING WITH COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED
PARTY.  AFTER NOTICE FROM SUCH INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY OF
SUCH INDEMNIFYING PARTY’S ELECTION SO TO ASSUME THE DEFENSE THEREOF AND THE
FAILURE BY SUCH INDEMNIFIED PARTY TO OBJECT TO SUCH COUNSEL WITHIN TEN (10)
BUSINESS DAYS FOLLOWING ITS RECEIPT OF SUCH NOTICE, SUCH INDEMNIFYING PARTY
SHALL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY FOR LEGAL OR OTHER EXPENSES
RELATED TO SUCH INDEMNIFIED PROCEEDINGS INCURRED AFTER SUCH NOTICE OF ELECTION
TO ASSUME SUCH DEFENSE EXCEPT AS PROVIDED BELOW AND EXCEPT FOR THE REASONABLE
COSTS OF INVESTIGATING, MONITORING OR COOPERATING IN SUCH DEFENSE SUBSEQUENTLY
INCURRED BY SUCH INDEMNIFIED PARTY REASONABLY NECESSARY IN CONNECTION WITH THE
DEFENSE THEREOF.  SUCH INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY ITS
COUNSEL IN ANY SUCH INDEMNIFIED PROCEEDING, BUT THE FEES AND EXPENSES OF SUCH
COUNSEL SHALL BE AT THE EXPENSE OF SUCH INDEMNIFIED PARTY UNLESS:


 


(I)            THE EMPLOYMENT OF COUNSEL BY SUCH INDEMNIFIED PARTY AT THE
EXPENSE OF THE APPLICABLE INDEMNIFYING PARTY HAS BEEN AUTHORIZED IN WRITING BY
SUCH INDEMNIFYING PARTY;


 


(II)           SUCH INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED IN ITS
GOOD FAITH (WHICH CONCLUSION SHALL BE DETERMINATIVE UNLESS A COURT DETERMINES
THAT SUCH CONCLUSION WAS NOT REACHED REASONABLY AND IN GOOD FAITH) THAT THERE IS
OR MAY BE A CONFLICT OF INTEREST BETWEEN THE APPLICABLE INDEMNIFYING PARTY AND
SUCH INDEMNIFIED PARTY IN THE CONDUCT OF THE DEFENSE OF SUCH INDEMNIFIED
PROCEEDING OR THAT THERE ARE OR MAY BE ONE OR MORE DIFFERENT OR ADDITIONAL
DEFENSES, CLAIMS, COUNTERCLAIMS, OR CAUSES OF ACTION AVAILABLE TO SUCH
INDEMNIFIED PARTY (IT BEING AGREED THAT IN ANY CASE REFERRED TO IN THIS CLAUSE
(II) SUCH INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO DIRECT THE DEFENSE OF
SUCH INDEMNIFIED PROCEEDING ON BEHALF OF THE INDEMNIFIED PARTY);


 


(III)          THE APPLICABLE INDEMNIFYING PARTY SHALL NOT HAVE EMPLOYED COUNSEL
REASONABLY ACCEPTABLE TO THE INDEMNIFIED PARTY, TO ASSUME THE DEFENSE OF SUCH
INDEMNIFIED PROCEEDING WITHIN A REASONABLE TIME AFTER NOTICE OF THE COMMENCEMENT
THEREOF; PROVIDED, HOWEVER, THAT (A) THIS CLAUSE (III) SHALL NOT BE DEEMED TO
CONSTITUTE A WAIVER OF ANY CONFLICT OF INTEREST THAT MAY ARISE WITH RESPECT TO
ANY SUCH COUNSEL, AND (B) AN INDEMNIFIED PARTY MAY NOT INVOKE THIS CLAUSE (III)
IF SUCH INDEMNIFIED PARTY FAILED TO TIMELY OBJECT TO SUCH COUNSEL PURSUANT TO
THE FIRST PARAGRAPH OF THIS SECTION 10(D) ABOVE

 

23

--------------------------------------------------------------------------------


 


(IT BEING AGREED THAT IN ANY CASE REFERRED TO IN THIS CLAUSE (III) SUCH
INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO DIRECT THE DEFENSE OF SUCH
INDEMNIFIED PROCEEDING ON BEHALF OF THE INDEMNIFIED PARTY); OR


 


(IV)          ANY COUNSEL EMPLOYED BY THE APPLICABLE INDEMNIFYING PARTY SHALL
FAIL TO TIMELY COMMENCE OR REASONABLY CONDUCT THE DEFENSE OF SUCH INDEMNIFIED
PROCEEDING AND SUCH FAILURE HAS PREJUDICED (OR IS IN IMMEDIATE DANGER OF
PREJUDICING) THE OUTCOME OF SUCH INDEMNIFIED PROCEEDING (IT BEING AGREED THAT IN
ANY CASE REFERRED TO IN THIS CLAUSE (IV) SUCH INDEMNIFYING PARTY SHALL NOT HAVE
THE RIGHT TO DIRECT THE DEFENSE OF SUCH INDEMNIFIED PROCEEDING ON BEHALF OF THE
INDEMNIFIED PARTY);


 

in each of which cases the fees and expenses of counsel for such Indemnified
Party shall be at the expense of such Indemnifying Party.  Only one counsel
shall be retained by all Indemnified Parties with respect to any Indemnified
Proceeding, unless counsel for any Indemnified Party reasonably concludes in
good faith (which conclusion shall be determinative unless a court determines
that such conclusion was not reached reasonably and in good faith) that there is
or may be a conflict of interest between such Indemnified Party and one or more
other Indemnified Parties in the conduct of the defense of such Indemnified
Proceeding or that there are or may be one or more different or additional
defenses, claims, counterclaims, or causes or action available to such
Indemnified Party.

 


(E)   SETTLEMENT.  WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH INDEMNIFIED PARTY,
SUCH INDEMNIFYING PARTY SHALL NOT SETTLE OR COMPROMISE, OR CONSENT TO THE ENTRY
OF ANY JUDGMENT IN, ANY PENDING OR THREATENED INDEMNIFIED PROCEEDING, UNLESS
SUCH SETTLEMENT, COMPROMISE, CONSENT OR RELATED JUDGMENT (I) INCLUDES AN
UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL LIABILITY FOR LOSSES
ARISING OUT OF SUCH CLAIM, ACTION, INVESTIGATION, SUIT OR OTHER LEGAL
PROCEEDING, (II) PROVIDES FOR THE PAYMENT OF MONEY DAMAGES AS THE SOLE RELIEF
FOR THE CLAIMANT (WHETHER AT LAW OR IN EQUITY), (III) INVOLVES NO FINDING OR
ADMISSION OF ANY VIOLATION OF LAW OR THE RIGHTS OF ANY PERSON BY THE INDEMNIFIED
PARTY, AND (IV) IS NOT IN THE NATURE OF A CRIMINAL OR REGULATORY ACTION.  NO
INDEMNIFIED PARTY SHALL SETTLE OR COMPROMISE, OR CONSENT TO THE ENTRY OF ANY
JUDGMENT IN, ANY PENDING OR THREATENED INDEMNIFIED PROCEEDING (A) IN RESPECT OF
WHICH ANY PAYMENT WOULD RESULT HEREUNDER OR UNDER ANY OTHER OPERATIVE DOCUMENT,
(B) WHICH INCLUDES AN INJUNCTION THAT WILL ADVERSELY AFFECT ANY INDEMNIFYING
PARTY, (C) WHICH INVOLVES A FINDING OR ADMISSION OF ANY VIOLATION OF LAW OR THE
RIGHTS OF ANY INDEMNIFYING PARTY, OR (D) WHICH IS IN THE NATURE OF A CRIMINAL OR
REGULATORY ACTION, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY,
SUCH CONSENT NOT TO BE UNREASONABLY CONDITIONED, WITHHELD OR DELAYED.


 

Section 11.  No Petition .  Each of Isis and Holdings covenants and agrees that,
prior to the date which is one year and one day after the expiration of the
Purchase Option Period, it will not institute or join in the institution of any
bankruptcy, insolvency, reorganization or similar proceeding against Symphony
GenIsis.  The provisions of this Section 11 shall survive the termination of
this Agreement.

 

24

--------------------------------------------------------------------------------


 

Section 12.  Third-Party Beneficiary .  Each of the Parties agrees that each
Symphony Fund shall be a third-party beneficiary of this Agreement.

 

Section 13.  Notices.  Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted to be given to any Party
shall be in writing and shall be deemed given only if delivered to the Party
personally or sent to the Party by facsimile transmission (promptly followed by
a hard-copy delivered in accordance with this Section 13), by next Business Day
delivery by a nationally recognized courier service, or by registered or
certified mail (return receipt requested), with postage and registration or
certification fees thereon prepaid, addressed to the Party at its address set
forth below:

 

Isis:

 

Isis Pharmaceuticals, Inc.

1896 Rutherford Road

Carlsbad, CA 92008-7208

Attn: B. Lynne Parshall

Facsimile: (760) 603-4652

 

with a copy to:

 

Isis Pharmaceuticals, Inc.

1896 Rutherford Road

Carlsbad, CA 92008-7208

Attn: General Counsel

Facsimile: (760) 268-4922

 

Symphony GenIsis:

 

Symphony GenIsis, Inc.

7361 Calhoun Place, Suite 325

Rockville, MD  20850

Attn:  Charles W. Finn, Ph.D.

Facsimile:  (301) 762-6154

 

Holdings:

 

Symphony GenIsis Holdings LLC

7361 Calhoun Place, Suite 325

Rockville, MD  20850

Attn:  Joseph P. Clancy

Facsimile:  (301) 762-6154

 

25

--------------------------------------------------------------------------------


 

with copies to:

 

Symphony Capital Partners, L.P.

875 Third Avenue

18th Floor

New York, NY  10022

Attn: Mark Kessel

Facsimile:  (212) 632-5401

 

and

 

Symphony Strategic Partners, LLC

875 Third Avenue

18th Floor

New York, NY  10022

Attn: Mark Kessel

Facsimile:  (212) 632-5401

 

or to such other address as such Party may from time to time specify by notice
given in the manner provided herein to each other Party entitled to receive
notice hereunder.

 

Section 14.  Governing Law; Consent to Jurisdiction and Service of Process.

 


(A)   THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK; EXCEPT TO THE EXTENT THAT THIS AGREEMENT PERTAINS
TO THE INTERNAL GOVERNANCE OF SYMPHONY GENISIS OR HOLDINGS, AND TO SUCH EXTENT
THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE.


 


(B)   EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT AND DELAWARE STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA
SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN OR WILMINGTON, DELAWARE,
AND ANY APPELLATE COURT FROM ANY JURISDICTION THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE COURT, ANY
SUCH DELAWARE STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT.


 


(C)   EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR FEDERAL COURT, OR
ANY DELAWARE STATE OR FEDERAL COURT.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT

 

26

--------------------------------------------------------------------------------


 


FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.  EACH
OF THE PARTIES HEREBY CONSENTS TO SERVICE OF PROCESS BY MAIL.


 

Section 15.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

Section 16.  Entire Agreement.  This Agreement (including any Annexes,
Schedules, Exhibits or other attachments hereto) constitutes the entire
agreement between the Parties with respect to the matters covered hereby and
supersedes all prior agreements and understanding with respect to such matters
between the Parties.

 

Section 17.  Amendment; Successors; Counterparts.

 


(A)   THE TERMS OF THIS AGREEMENT SHALL NOT BE ALTERED, MODIFIED, AMENDED,
WAIVED OR SUPPLEMENTED IN ANY MANNER WHATSOEVER EXCEPT BY A WRITTEN INSTRUMENT
SIGNED BY EACH OF THE PARTIES.


 


(B)   EXCEPT AS SET FORTH IN SECTION 12, NOTHING EXPRESSED OR IMPLIED HEREIN IS
INTENDED OR SHALL BE CONSTRUED TO CONFER UPON OR TO GIVE TO ANY PERSON, OTHER
THAN THE PARTIES, ANY RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS
AGREEMENT OR OF ANY TERM, COVENANT OR CONDITION HEREOF, AND ALL THE TERMS,
COVENANTS, CONDITIONS, PROMISES AND AGREEMENTS CONTAINED HEREIN SHALL BE FOR THE
SOLE AND EXCLUSIVE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED
ASSIGNS.


 


(C)   THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH,
WHEN EXECUTED, SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH, TAKEN TOGETHER,
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

27

--------------------------------------------------------------------------------


 

Section 18.  Specific Performance.  The Parties acknowledge that irreparable
damage would result if this Agreement were not specifically enforced, and they
therefore agree that the rights and obligations of the Parties under this
Agreement may be enforced by a decree of specific performance issued by a court
of competent jurisdiction.  Such a remedy shall, however, not be exclusive, and
shall be in addition to any other remedies which any Party may have under this
Agreement or otherwise.  The Parties further acknowledge and agree that a decree
of specific performance may not be an available remedy in all circumstances.

 

Section 19.  Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a manner materially
adverse to either party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

 

Section 20.  Tax Reporting.  The Parties acknowledge and agree that, for all
federal and state income tax purposes:

 


(A)   (I) HOLDINGS SHALL BE TREATED AS THE OWNER OF ALL THE EQUITY SECURITIES OF
SYMPHONY GENISIS; (II) THE PURCHASE OPTION SHALL BE TREATED AS AN OPTION TO
ACQUIRE ALL THE EQUITY SECURITIES OF SYMPHONY GENISIS; (III) THE WARRANTS SHALL
BE TREATED AS OPTION PREMIUM PAYABLE IN RESPECT OF THE GRANT OF THE PURCHASE
OPTION; AND (IV) SYMPHONY GENISIS SHALL BE TREATED AS THE OWNER OF ALL THE
LICENSED INTELLECTUAL PROPERTY AND SHALL BE ENTITLED TO ALL DEDUCTIONS CLAIMED
UNDER SECTION 174 OF THE CODE IN RESPECT OF THE LICENSED INTELLECTUAL PROPERTY
TO THE EXTENT OF THE AMOUNTS FUNDED BY SYMPHONY GENISIS (WHICH, FOR THE
AVOIDANCE OF DOUBT, SHALL NOT PRECLUDE ISIS FROM CLAIMING DEDUCTIONS UNDER
SECTION 174 OF THE CODE TO WHICH ISIS IS OTHERWISE ENTITLED); AND


 


(B)   NO PARTY SHALL TAKE ANY TAX POSITION INCONSISTENT WITH ANY POSITION
DESCRIBED IN SECTION 20(A) ABOVE, EXCEPT (I) IN THE EVENT OF A “DETERMINATION”
(AS DEFINED IN SECTION 1313 OF THE CODE) TO THE CONTRARY, OR (II) IN THE EVENT
EITHER OF THE PARTIES RECEIVES AN OPINION OF COUNSEL TO THE EFFECT THAT THERE IS
NO REASONABLE BASIS IN LAW FOR SUCH A POSITION OR THAT A TAX RETURN CANNOT BE
PREPARED BASED ON SUCH A POSITION WITHOUT BEING SUBJECT TO SUBSTANTIAL
UNDERSTATEMENT PENALTIES; PROVIDED, HOWEVER, THAT IN THE CASE OF ISIS, SUCH
COUNSEL SHALL BE REASONABLY SATISFACTORY TO HOLDINGS.


 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.

 

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ 

B. Lynne Parshall, J.D.

 

 

 

 

Name:

 

B. Lynne Parshall, J.D.

 

 

 

Title:

 

Executive Vice President, Chief Financial

 

 

 

 

 

Officer and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SYMPHONY GENISIS HOLDINGS LLC

 

 

 

 

 

 

 

 

By:

Symphony Capital Partners, L.P.,

 

 

 

its Manager

 

 

 

 

 

 

 

 

By:

Symphony Capital GP, L.P.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

By:

Symphony GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Mark Kessel

 

 

 

 

Name: Mark Kessel

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

SYMPHONY GENISIS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Neil J. Sandler

 

 

 

 

Name:

 Neil J. Sandler

 

 

 

Title:

Chairman of the Board

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PURCHASE PRICE TABLE

 

Quarter Following the
Closing Date

 

First Date of
Quarter

 

Last Date of
Quarter

 

Quarterly Price

 

 

 

 

 

 

 

(in millions)

 

5th Quarter

 

April 1, 2007

 

June 30, 2007

 

$

112.5

 

6th Quarter

 

July 1, 2007

 

September 30, 2007

 

$

120.0

 

7th Quarter

 

October 1, 2007

 

December 31, 2007

 

$

127.5

 

8th Quarter

 

January 1, 2008

 

March 31, 2008

 

$

135.0

 

9th Quarter

 

April 1, 2008

 

June 30, 2008

 

$

142.5

 

10th Quarter

 

July 1, 2008

 

September 30, 2008

 

$

150.0

 

11th Quarter

 

October 1, 2008

 

December 31, 2008

 

$

157.5

 

12th Quarter

 

January 1, 2009

 

March 31, 2009

 

$

165.0

 

13th Quarter

 

April 1, 2009

 

June 30, 2009

 

$

172.5

 

14th Quarter

 

July 1, 2009

 

September 30, 2009

 

$

180.0

 

15th Quarter

 

October 1, 2009

 

December 31, 2009

 

$

187.5

 

16th Quarter

 

January 1, 2010

 

March 31, 2010

 

$

195.0

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

CERTAIN DEFINITIONS

 

CERTAIN DEFINITIONS

 

“$” means United States dollars.

 

“Accredited Investor” has the meaning set forth in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended.

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et
seq.

 

“Ad Hoc Meeting” has the meaning set forth in Paragraph 6 of Annex B of the
Amended and Restated Research and Development Agreement.

 

“Additional Party” has the meaning set forth in Section 13 of the
Confidentiality Agreement.

 

“Additional Regulatory Filings” means such Governmental Approvals as required to
be made under any law applicable to the purchase of the Symphony GenIsis Equity
Securities under the Purchase Option Agreement.

 

“Adjusted Capital Account Deficit” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.

 

“Affected Member” has the meaning set forth in Section 27 of the Investors LLC
Agreement.

 

“Affiliate” means, with respect to any Person (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any officer, director, general partner, member or trustee of such Person,
or (iii) any Person who is an officer, director, general partner, member or
trustee of any Person described in clauses (i) or (ii) of this sentence.  For
purposes of this definition, the terms “controlling,” “controlled by” or “under
common control with” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person or
entity, whether through the ownership of voting securities, by contract or
otherwise, or the power to elect at least 50% of the directors, managers,
general partners, or persons exercising similar authority with respect to such
Person or entities.

 

“Amended and Restated Research and Development Agreement” means the Amended and
Restated Research and Development Agreement dated as of the Closing Date, among
Isis, Holdings and Symphony GenIsis.

 

“ApoB” means apolipoprotein B.

 

--------------------------------------------------------------------------------


 

“ApoB Product” means a pharmaceutical composition comprising an ASO that targets
ApoB.

 

“ApoB Program” means the identification, development, manufacture and/or use of
any ApoB Product in accordance with the Development Plan.

 

“ASO” means an oligonucleotide or analog, mimic or mimetic thereof having a
sequence that selectively modulates protein synthesis via the binding, partially
or wholly, of such oligomeric compound to a complementary nucleic acid sequence
encoding, directly or indirectly, said protein.

 

“Asset Value” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Auditors” means an independent certified public accounting firm of recognized
national standing.

 

“Balance Sheet Deficiency Date” has the meaning set forth in Section 1(c)(iii)
of the Purchase Option Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York or the City of San Francisco are
authorized or required by law to remain closed.

 

“Capital Contributions” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Available for Distribution” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.

 

“Chair” has the meaning set forth in Paragraph 4 of Annex B to the Amended and
Restated Research and Development Agreement.

 

“Change of Control” means and includes the occurrence of any of the following
events, but specifically excludes (i) acquisitions of capital stock directly
from Isis for cash, whether in a public or private offering, (ii) sales of
capital stock by stockholders of Isis, and (iii) acquisitions of capital stock
by or from any employee benefit plan or related trust:

 

(a)           the merger, reorganization or consolidation of Isis into or with
another corporation or legal entity in which Isis’ stockholders holding the
right to vote with respect to matters generally immediately preceding such
merger, reorganization or consolidation, own less than fifty percent (50%) of
the voting securities of the surviving entity; or

 

--------------------------------------------------------------------------------


 

(b)           the sale of all or substantially all of Isis’ assets or business.

 

“Class A Member” means a holder of a Class A Membership Interest.

 

“Class A Membership Interest” means a Class A Membership Interest in Holdings.

 

“Class B Member” means a holder of a Class B Membership Interest.

 

“Class B Membership Interest” means a Class B Membership Interest in Holdings.

 

“Class C Member” means a holder of a Class C Membership Interest.

 

“Class C Membership Interest” means a Class C Membership Interest in Holdings.

 

“Client Schedules” has the meaning set forth in Section 5(b) of the RRD Services
Agreement.

 

“Clinical Budget Component” has the meaning set forth in Section 4.1 of the
Amended and Restated Research and Development Agreement.

 

“Closing Date” means April 7, 2006.

 

“CMC” means the chemistry, manufacturing and controls documentation as required
for filings with Regulatory Authority relating to the manufacturing, production
and testing of drug products.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committed Capital” means $75,000,000.00.

 

“Common Stock” means the common stock, par value $0.01 per share, of Symphony
GenIsis.

 

“Company Expenses” has the meaning set forth in Section 5.09 of the Holdings LLC
Agreement.

 

“Company Property” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Confidential Information” has the meaning set forth in Section 2 of the
Confidentiality Agreement.

 

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of the
Closing Date, among Symphony GenIsis, Holdings, Isis, SCP, SSP, Investors,
Symphony Capital and RRD, as such agreement may be amended or amended and
restated from time to time.

 

--------------------------------------------------------------------------------


 

“Conflict Transaction” has the meaning set forth in Article X of the Symphony
 GenIsis Charter.

 

“Control” means, with respect to any material, information or intellectual
property right, that a Party owns or has a license to such item or right, and
has the ability to grant the other Party access, a license or a sublicense (as
applicable) in or to such item or right as provided in the Operative Documents
without violating the terms of any agreement or other arrangement with any third
party.

 

“Debt” of any Person means, without duplication:

 

(a)           all indebtedness of such Person for borrowed money,

 

(b)           all obligations of such Person for the deferred purchase price of
property or services (other than any portion of any trade payable obligation
that shall not have remained unpaid for 91 days or more from the later of (A)
the original due date of such portion and (B) the customary payment date in the
industry and relevant market for such portion),

 

(c)           all obligations of such Person evidenced by bonds, notes,
debentures or other similar instruments,

 

(d)           all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (whether or not the rights and remedies of the seller or
lender under such agreement in an event of default are limited to repossession
or sale of such property),

 

(e)           all Capitalized Leases to which such Person is a party,

 

(f)            all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities,

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Securities of such Person,

 

(h)           the net amount of all financial obligations of such Person in
respect of Hedge Agreements,

 

(i)            the net amount of all other financial obligations of such Person
under any contract or other agreement to which such Person is a party,

 

(j)            all Debt of other Persons of the type described in clauses (a)
through (i) above guaranteed, directly or indirectly, in any manner by such
Person, or in effect guaranteed, directly or indirectly, by such Person through
an agreement (A) to pay or purchase such Debt or to advance or supply funds for
the payment or purchase of such Debt, (B) to purchase, sell or lease (as lessee
or lessor) property, or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such Debt or to assure the holder of
such Debt against loss, (C) to supply funds to or in any other

 

--------------------------------------------------------------------------------


 

manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) or (D) otherwise to assure a creditor against loss, and

 

(k)           all Debt of the type described in clauses (a) through (i) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Encumbrance on property
(including accounts and contract rights) owned or held or used under lease or
license by such Person, even though such Person has not assumed or become liable
for payment of such Debt.

 

“Development Budget” means the budget (comprised of the Management Budget
Component and the Clinical Budget Component) for the implementation of the
Development Plan (the initial form of which was agreed upon by Isis and Symphony
GenIsis as of the Closing Date and attached to the Amended and Restated Research
and Development Agreement as Annex D thereto), as may be further developed and
revised from time to time in accordance with the Development Committee Charter
and the Amended and Restated Research and Development Agreement.

 

“Development Committee” has the meaning set forth in Article 3 of the Amended
and Restated Research and Development Agreement.

 

“Development Committee Charter” has the meaning set forth in Article 3 of the
Amended and Restated Research and Development Agreement.

 

“Development Committee Member” has the meaning set forth in Paragraph 1 of Annex
B to the Amended and Restated Research and Development Agreement.

 

“Development Plan” means the development plan covering all the Programs (the
initial form of which was agreed upon by Isis and Symphony GenIsis as of the
Closing Date and attached to the Amended and Restated Research and Development
Agreement as Annex C thereto), as may be further developed and revised from time
to time in accordance with the Development Committee Charter and the Amended and
Restated Research and Development Agreement.

 

“Development Services” has the meaning set forth in Section 1(b) of the RRD
Services Agreement.

 

“Director(s)” means the Persons identified as such in the Preliminary Statement
of the Indemnification Agreement (including such Persons as may become parties
thereto after the date hereof).

 

“Disclosing Party” has the meaning set forth in Section 3 of the Confidentiality
Agreement.

 

“Discontinuation Closing Date” has the meaning set forth in Section 11.1 of the
Amended and Restated Research and Development Agreement.

 

--------------------------------------------------------------------------------


 

“Discontinuation Date” means any date designated by Symphony GenIsis which shall
occur on or after the 90th day following the receipt by Isis of notice from
Symphony GenIsis of Symphony GenIsis’ intent to discontinue a Program in
accordance with the terms of the Amended and Restated Research and Development
Agreement.

 

“Discontinuation Option” has the meaning set forth in Section 11.1 of the
Amended and Restated Research and Development Agreement.

 

“Discontinuation Price” has the meaning set forth in Section 11.1 of the Amended
and Restated Research and Development Agreement.

 

“Discontinued Program” has the meaning set forth in Section 2.12 of the Novated
and Restated Technology License Agreement.

 

“Disinterested Directors” has the meaning set forth in Article IX of the
Symphony GenIsis Charter.

 

“Distribution” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Early Purchase Option Exercise” has the meaning set forth in Section 1(c)(iv)
of the Purchase Option Agreement.

 

“Effective Registration Date” has the meaning set forth in Section 1(b) of the
Registration Rights Agreement

 

“Encumbrance” means (i) any security interest, pledge, mortgage, lien (statutory
or other), charge or option to purchase, lease or otherwise acquire any
interest, (ii) any adverse claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement, license or other encumbrance of
any kind, preference or priority, or (iii) any other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement).

 

“Enhancements” means findings, improvements, discoveries, inventions, additions,
modifications, enhancements, derivative works, clinical development data, or
changes to the Licensed Intellectual Property and/or Regulatory Files, in each
case whether or not patentable.

 

“Equity Securities” means, with respect to any Person, shares of capital stock
of (or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

--------------------------------------------------------------------------------


 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

“Excepted Debt” has the meaning set forth in Section 5(c)(iii) of the Purchase
Option Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exclusive Field” means human therapeutics, but does not include the
Nonexclusive Field.

 

“Existing NDA” has the meaning set forth in Section 2 of the Confidentiality
Agreement.

 

“Expert” has the meaning set forth in Section 11.1(c) of the Amended and
Restated Research and Development Agreement.

 

“External Directors” means, at any time, up to two (2) Persons elected to the
Symphony GenIsis Board after the Closing Date (who shall be neither employees of
the Symphony Capital nor of Isis) in accordance with the Symphony GenIsis
Charter, the Symphony GenIsis By-laws and Section 4(b)(iv) of the Purchase
Option Agreement.

 

“FDA” means the United States Food and Drug Administration or its successor
agency in the United States.

 

“FDA Sponsor” has the meaning set forth in Section 5.1 of the Amended and
Restated Research and Development Agreement.

 

“Final Termination Date” has the meaning set forth in Section 1(c)(iii) of the
Purchase Option Agreement.

 

“Financial Audits” has the meaning set forth in Section 6.6 of the Amended and
Restated Research and Development Agreement.

 

“Financing” has the meaning set forth in the Preliminary Statement of the
Purchase Option Agreement.

 

“Fiscal Year” has the meaning set forth in each Operative Document in which it
appears.

 

“Form S-3” means the Registration Statement on Form S-3 as defined under the
Securities Act.

 

“FTE” has the meaning set forth in Section 4.1 of the Amended and Restated
Research and Development Agreement.

 

--------------------------------------------------------------------------------


 

“Funds Termination Date” has the meaning set forth in Section 1(c)(iii) of the
Purchase Option Agreement.

 

“Funds Termination Notice” has the meaning set forth in Section 1(c)(iii) of the
Purchase Option Agreement.

 

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

 

“GCCR” means a glucocorticoid receptor.

 

“GCCR Product” means a pharmaceutical composition comprising an ASO that targets
GCCR.

 

“GCCR Program” means the identification, development, manufacture and/or use of
any GCCR Product in accordance with the Development Plan.

 

“GCGR” means a glucagon receptor.

 

“GCGR Product” means a pharmaceutical composition comprising an ASO that targets
GCGR.

 

“GCGR Program” means the identification, development, manufacture and/or use of
any GCGR Product in accordance with the Development Plan.

 

“GenIsis Relevant Action” means an action against others in the courts,
administrative agencies or otherwise to prevent or terminate infringement,
misappropriation, illegal use or misuse of the Licensed Patent Rights or other
Licensed Intellectual Property due to the manufacture, use, sale or importation
of an ASO that targets ApoB, GCCR or GCGR, as applicable, in the Exclusive
Field.

 

“Governmental Approvals” means authorizations, consents, orders, declarations or
approvals of, or filings with, or terminations or expirations of waiting periods
imposed by any Governmental Authority.

 

“Governmental Authority” means any United States or non-United States federal,
national, supranational, state, provincial, local, or similar government,
governmental, regulatory or administrative authority, agency or commission or
any court, tribunal, or judicial or arbitral body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hedge Agreement” means any interest rate swap, cap or collar agreement,
interest rate future or option contract, currency swap agreement, currency
future or option contract or other similar hedging agreement.

 

--------------------------------------------------------------------------------


 

“Holdings” means Symphony GenIsis Holdings LLC, a Delaware limited liability
company.

 

“Holdings Claims” has the meaning set forth in Section 5.01 of the Warrant
Purchase Agreement.

 

“Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Holdings dated as of the Closing Date.

 

“HSR Filings” means the pre-merger notification and report forms required under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

 

“IND” means an Investigational New Drug Application, as described in 21 U.S.C. §
355(i)(1) and 21 C.F.R. § 312 in the regulations promulgated by the United
States Food and Drug Administration, or any foreign equivalent thereof.

 

“Indemnification Agreement” means the Indemnification Agreement among Symphony
GenIsis and the Directors named therein, dated as of the Closing Date, as such
agreement may be amended or amended and restated from time to time.

 

“IND-Enabling Studies” means the pharmacokinetic and toxicology studies required
for filing an IND.

 

“Indemnified Party” has the meaning set forth in each Operative Document in
which it appears.

 

“Indemnified Proceeding” has the meaning set forth in each Operative Document in
which it appears.

 

“Indemnifying Party” has the meaning set forth in each Operative Document in
which it appears.

 

“Initial Development Budget” means the initial development budget prepared by
representatives of Symphony GenIsis and Isis prior to the Closing Date, and
attached to the Amended and Restated Research and Development Agreement as
Exhibit D thereto.

 

“Initial Development Plan” means the initial development plan prepared by
representatives of Symphony GenIsis and Isis prior to the Closing Date, and
attached to the Amended and Restated Research and Development Agreement as
Exhibit C thereto.

 

“Initial Holdings LLC Agreement” means the Agreement of Limited Liability
Company of Holdings, dated March 8, 2006.

 

“Initial Investors LLC Agreement” means the Agreement of Limited Liability
Company of Investors, dated March 8, 2006.

 

“Initial LLC Member” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

--------------------------------------------------------------------------------


 

“Interest Certificate” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investment Overview” means the investment overview describing the transactions
entered into pursuant to the Operative Documents.

 

“Investment Policy” has the meaning set forth in Section 1(a)(vi) of the RRD
Services Agreement.

 

“Investors” means Symphony GenIsis Investors LLC.

 

“Investors LLC Agreement” means the Amended and Restated Agreement of Limited
Liability Company of Investors dated as of the Closing Date

 

“IRS” means the U.S. Internal Revenue Service.

 

“Isis” means Isis Pharmaceuticals, Inc., a Delaware corporation.

 

“Isis 2005 10-K” means the annual report for fiscal year 2005 filed by Isis on
Form 10-K on March 16, 2006, pursuant to the Exchange Act.

 

“Isis Accounting Advisor” means Ernst & Young LLP or Deloitte & Touche USA LLP.

 

“Isis Common Stock” means the common stock, par value $0.001 per share, of Isis.

 

“Isis Commitment Amount” has the meaning set forth in Paragraph 14 of Annex B to
the Amended and Restated Research and Development Agreement.

 

“Isis Common Stock Valuation” has the meaning set forth in Section 2(e) of the
Purchase Option Agreement.

 

“Isis Funding Notice” has the meaning set forth in Section 2 of the Research
Cost Sharing and Extension Agreement.

 

“Isis Obligations” has the meaning set forth in Section 6.1 of the Amended and
Restated Research and Development Agreement.

 

“Isis Personnel” has the meaning set forth in Section 8.4 of the Amended and
Restated Research and Development Agreement.

 

“Isis Subcontractor” has the meaning set forth in Section 6.2 of the Amended and
Restated Research and Development Agreement.

 

--------------------------------------------------------------------------------


 

“Key Personnel” means those Isis Personnel listed on Schedule 6.4 to the Amended
and Restated Research and Development Agreement, as such schedule may be updated
from time to time by mutual agreement of the parties to the Amended and Restated
Research and Development Agreement.

 

“Knowledge” means the actual (and not imputed) knowledge of the executive
officers of Isis, without the duty of inquiry or investigation.

 

“Law” means any law, statute, treaty, constitution, regulation, rule, ordinance,
order or Governmental Approval, or other governmental restriction, requirement
or determination, of or by any Governmental Authority.

 

“License” has the meaning set forth in the Preliminary Statement of the Purchase
Option Agreement.

 

“Licensed Intellectual Property” means the Licensed Patent Rights, Symphony
GenIsis Enhancements, Licensor Enhancements and the Licensed Know-How.

 

“Licensed Know-How” means any and all proprietary technology that is Controlled
by Licensor prior to the unexercised expiration or termination of the Purchase
Option that relates to, or is exploitable in connection with, the Licensed
Patent Rights, Regulatory Files, Products or the Programs, including without
limitation, manufacturing processes or protocols, know-how, writings,
documentation, data, technical information, techniques, results of
experimentation and testing, diagnostic and prognostic assays, specifications,
databases, any and all laboratory, research, pharmacological, toxicological,
analytical, quality control pre-clinical and clinical data, and other
information and materials, whether or not patentable.

 

“Licensed Patent Rights” means:

 

(a)           any and all patents, patent applications and invention disclosures
Controlled by Licensor prior to the unexercised expiration or termination of the
Purchase Option and relating to, or exploitable in connection with, any Product
and/or any Program;

 

(b)           any and all reissues, continuations, divisionals,
continuations-in-part, reexaminations, renewals, substitutes, extensions or
foreign counterparts of the patents, patent applications and invention
disclosures described in (a) filed prior to the unexercised expiration or
termination of the Purchase Option; and

 

(c)           any and all reissues, continuations, divisionals,
continuations-in-part, reexaminations, renewals, substitutes, extensions or
foreign counterparts of the patents, patent applications and invention
disclosures described in (a) or (b) filed after the unexercised expiration or
termination of the Purchase Option but solely to the extent the subject matter
in any such continuation-in-part embodies Licensed Know-How or has been
disclosed in the patents or patent applications described in (a) or (b).

 

Licensed Patent Rights include any and all patents and patent applications that
claim Licensor Enhancements or Symphony GenIsis Enhancements and
Program-Specific Patents.

 

--------------------------------------------------------------------------------


 

“Licensor” means Isis.

 

“Licensor Enhancements” means all findings, improvements, discoveries,
inventions, additions, modifications, enhancements, derivative works, clinical
development data, or changes to the Licensed Know-How, Regulatory Files,
Products or the Programs, in each case, developed by Licensor during the Term
(in each case whether or not patentable), to the extent such items do not
otherwise qualify as Symphony GenIsis Enhancements hereunder, regardless of
whether such work is funded by Symphony GenIsis or Isis.

 

“Lien” has the meaning set forth in Section 1.01 of the Holdings LLC Agreement.

 

“Liquidating Event” has the meaning set forth in Section 8.01 of the Holdings
LLC Agreement.

 

“LLC Agreements” means the Initial Holdings LLC Agreement, the Holdings LLC
Agreement, the Initial Investors LLC Agreement and the Investors LLC Agreement.

 

“Loss” has the meaning set forth in each Operative Document in which it appears.

 

“Major Market” means the United States, Germany, the United Kingdom, Italy,
Spain, Japan, India, France and Canada.

 

“Management Budget Component” has the meaning set forth in Section 4.1 of the
Amended and Restated Research and Development Agreement.

 

“Management Fee” has the meaning set forth in Section 6(a) of the RRD Services
Agreement.

 

“Manager” means (i) for each LLC Agreement in which it appears, the meaning set
forth in such LLC Agreement, and (ii) for each other Operative Document in which
it appears, RRD in its capacity as manager of Symphony GenIsis.

 

“Management Services” has the meaning set forth in Section 1(a) of the RRD
Services Agreement.

 

“Manager Event” has the meaning set forth in Section 3.01(g) of the Holdings LLC
Agreement.

 

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on (i) the business, assets, property or condition (financial or
otherwise) of such Person or, (ii) its ability to comply with and satisfy its
respective agreements and obligations under the Operative Documents or, (iii)
the enforceability of the obligations of such Person of any of the Operative
Documents to which it is a party.

 

“Material Subsidiary” means, at any time, a Subsidiary of Isis having assets in
an amount equal to at least 5% of the amount of total consolidated assets of
Isis and its Subsidiaries (determined as of the last day of the most recent
reported fiscal quarter of Isis) or revenues or net

 

--------------------------------------------------------------------------------


 

income in an amount equal to at least 5% of the amount of total consolidated
revenues or net income of Isis and its Subsidiaries for the 12-month period
ending on the last day of the most recent reported fiscal quarter of Isis.

 

“Medical Discontinuation Event” means (a) as specified in each Protocol, those
data that, if collected in such Protocol, demonstrate that such Protocol should
not be continued or (b) a series of adverse events, side effects or other
undesirable outcomes that, when collected in a Protocol, would cause a
reasonable FDA Sponsor to discontinue such Protocol.

 

“Membership Interest” means (i) for each LLC Agreement in which it appears, the
meaning set forth in such LLC Agreement, and (ii) for each other Operative
Document in which it appears, the meaning set forth in the Holdings LLC
Agreement.

 

“MOE Gapmer” means a single stranded antisense oligonucleotide of less than
[***] nucleotides (i) wherein all of the backbone linkages are modified by
adding a sulfur at the non-bridging oxygen (phosphorothioate) and (ii)
comprising a region of at least [***] unsubstituted 2′-deoxy nucleotides with
the remaining nucleotides contain a 2′-O-(methoxyethyl) substitution at the 2′
position.

 

“NASDAQ” means the National Association of Securities Dealers Automated
Quotation System.

 

“NDA” means a New Drug Application, as defined in the regulations promulgated by
the United States Food and Drug Administration, or any foreign equivalent
thereof.

 

“Nonexclusive Field” means (i) manufacturing (including analytical methods)
ASOs, (ii) formulating ASOs, (iii) conducting Research on ASOs and/or (iv)
supplying ASOs solely to conduct Research.

 

“Non-Isis Capital Transaction” means any (i) sale or other disposition of all or
part of the Symphony GenIsis Shares or all or substantially all of the operating
assets of Symphony GenIsis, to a Person other than Isis or an Affiliate of Isis
or (ii) distribution in kind of the Symphony GenIsis Shares following the
expiration of the Purchase Option.

 

“Novated and Restated Technology License Agreement” means the Novated and
Restated Technology License Agreement, dated as of the Closing Date, among Isis,
Symphony GenIsis and Holdings.

 

“Operative Documents” means, collectively, the Indemnification Agreement, the
Holdings LLC Agreement, the Purchase Option Agreement, the Warrant Purchase
Agreement, the Registration Rights Agreement, the Subscription Agreement, the
Technology License Agreement, the Novated and Restated Technology License
Agreement, the RRD Services Agreement, the Research and Development Agreement,
the Research Cost Sharing and Extension Agreement, the Amended and Restated
Research and Development Agreement, the Confidentiality Agreement, and each
other certificate and agreement executed in connection with any of the foregoing
documents.

 

“Organizational Documents” means any certificates or articles of incorporation
or formation, partnership agreements, trust instruments, bylaws or other
governing documents.

 

--------------------------------------------------------------------------------


 

“Partial Stock Payment” has the meaning set forth in Section 3(a)(iii) of the
Purchase Option Agreement.

 

“Party(ies)” means, for each Operative Document or other agreement in which it
appears, the parties to such Operative Document or other agreement, as set forth
therein.  With respect to any agreement in which a provision is included therein
by reference to a provision in another agreement, the term “Party” shall be read
to refer to the parties to the document at hand, not the agreement that is
referenced.

 

“Payment Terms” has the meaning set forth in Section 8.2 of the Amended and
Restated Research and Development Agreement.

 

“Percentage” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Permitted Investments” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.

 

“Permitted Lien” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Person” means any individual, partnership (whether general or limited), limited
liability company, corporation, trust, estate, association, nominee or other
entity.

 

“Personnel” of a Party means such Party, its employees, subcontractors,
consultants, representatives and agents.

 

“Prime Rate” means the quoted “Prime Rate” at JPMorgan Chase Bank or, if such
bank ceases to exist or is not quoting a base rate, prime rate reference rate or
similar rate for United States dollar loans, such other major money center
commercial bank in New York City selected by the Manager.

 

“Products” means an ApoB Product, a GCCR Product and/or a GCGR Product.

 

“Profit” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Programs” means the ApoB Program, the GCCR Program and/or the GCGR Program.

 

“Program-Specific Patents” means

 

(a)           any and all patents, patent applications and invention disclosures
Controlled by Licensor prior to the unexercised expiration or termination of the
Purchase Option that claim any composition of matter comprising, or method of
using, an ASO targeting any of ApoB, GCCR or GCGR, including but not limited to,
the patents and patent applications listed on Annex C to the Novated and
Restated Technology License Agreement;

 

--------------------------------------------------------------------------------


 

(b)           any and all reissues, continuations, divisionals,
continuations-in-part, reexaminations, renewals, substitutes, extensions or
foreign counterparts of the patents, patent applications and invention
disclosures described in (a) filed prior to the unexercised expiration or
termination of the Purchase Option; and

 

(c)           any and all reissues, continuations, divisionals,
continuations-in-part, reexaminations, renewals, substitutes, extensions or
foreign counterparts of the patents, patent applications and invention
disclosures described in (a) or (b) filed after the unexercised expiration or
termination of the Purchase Option but solely to the extent the subject matter
in such any continuation-in-part embodyies Licensed Know-How or has been
disclosed in the patents or patent applications described in (a) or (b).

 

“Protocol” means a written protocol that meets the substantive requirements of
Section 6 of the ICH Guideline for Good Clinical Practice as adopted by the FDA,
effective May 9, 1997 and is included within the Development Plan or later
modified or added to the Development Plan pursuant to the Amended and Restated
Research and Development Agreement.

 

“Public Companies” has the meaning set forth in Section 5(e) of the Purchase
Option Agreement.

 

“Purchase Option” has the meaning set forth in Section 1(a) of the Purchase
Option Agreement.

 

“Purchase Option Agreement” means this Purchase Option Agreement dated as of the
Closing Date, among Isis, Holdings and Symphony GenIsis.

 

“Purchase Option Closing” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.

 

“Purchase Option Closing Date” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.

 

“Purchase Option Commencement Date” has the meaning set forth in Section
1(c)(iii) of the Purchase Option Agreement.

 

“Purchase Option Exercise Date” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.

 

“Purchase Option Exercise Notice” has the meaning set forth in Section 2(a) of
the Purchase Option Agreement.

 

“Purchase Option Interim Date” has the meaning set forth in Section 2(b)(i) of
the Purchase Option Agreement.

 

“Purchase Option Period” has the meaning set forth in Section 1(c)(iii) of the
Purchase Option Agreement.

 

--------------------------------------------------------------------------------


 

“Purchase Price” has the meaning set forth in Section 2(b) of the Purchase
Option Agreement.

 

“Put Option” has the meaning set forth in Section 2A of the Purchase Option
Agreement.

 

“Put Option Exercise Notice” has the meaning set forth in Section 2A of the
Purchase Option Agreement.

 

“QA Audits” has the meaning set forth in Section 6.5 of the Amended and Restated
Research and Development Agreement.

 

“Quarterly Price” has the meaning set forth in Section 2(b)(i) of the Purchase
Option Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the Closing Date, between Isis and Holdings.

 

“Registration Statement” has the meaning set forth in Section 1(b) of the
Registration Rights Agreement.

 

“Regulatory Authority” means the United States Food and Drug Administration, or
any successor agency in the United States, or any health regulatory
authority(ies) in any other country that is a counterpart to the FDA and has
responsibility for granting registrations or other regulatory approval for the
marketing, manufacture, storage, sale or use of drugs in such other country.

 

“Regulatory Allocation” has the meaning set forth in Section 3.06 of the
Holdings LLC Agreement.

 

“Regulatory Files” means any IND, NDA or any other filings filed with any
Regulatory Authority with respect to the Programs.

 

“Representative” of any Person means such Person’s shareholders, principals,
directors, officers, employees, members, managers and/or partners.

 

“Research” means research, including gene function, gene expression and target
validation research, which may include small pilot toxicology studies but
excludes IND-Enabling Studies or dosing humans.  Research does not include
commercialization.

 

“Research Cost Sharing and Extension Agreement” means the Research Cost Sharing
and Extension Agreement dated as of the Closing Date, among Isis, Holdings and
Symphony GenIsis, Inc..

 

“Research and Development Agreement” means the Research and Development
Agreement dated as of the Closing Date, between Isis and Holdings.

 

“RRD” means RRD International, LLC, a Delaware limited liability company.

 

--------------------------------------------------------------------------------


 

“RRD FTE Budget” means the budget attached to the RRD Services Agreement as
Exhibit 3 thereto.

 

“RRD Indemnified Party” has the meaning set forth in Section 10(a) of the RRD
Services Agreement.

 

“RRD Investment Personnel” has the meaning set forth in Section 1(a)(v) of the
RRD Services Agreement.

 

“RRD Loss” has the meaning set forth in Section 10(a) of the RRD Services
Agreement.

 

“RRD Personnel” has the meaning set forth in Section 1(a)(ii) of the RRD
Services Agreement.

 

“RRD Services Agreement” means the RRD Services Agreement between Symphony
GenIsis and RRD, dated as the Closing Date, 2006.

 

“Schedule K-1” has the meaning set forth in Section 9.02(a) of the Holdings LLC
Agreement.

 

“Scheduled Meeting” has the meaning set forth in Paragraph 6 of Annex B of the
Amended and Restated Research and Development Agreement.

 

“Scientific Discontinuation Event” has the meaning set forth in Section 4.2(c)
of the Amended and Restated Research and Development Agreement.

 

“SCP” means Symphony Capital Partners, L.P., a Delaware limited partnership.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Stockholder Questionnaire” has the meaning set forth in Section 4(a) of
the Registration Rights Agreement.

 

“Shareholder” means any Person who owns any Symphony GenIsis Shares.

 

“Solvent” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“SSP” means Symphony Strategic Partners, LLC, a Delaware limited liability
company.

 

“Stock Payment Date” has the meaning set forth in Section 2 of the Subscription
Agreement.

 

“Stock Purchase Price” has the meaning set forth in Section 2 of the
Subscription Agreement.

 

--------------------------------------------------------------------------------


 

“Subcontracting Agreement” has the meaning set forth in Section 6.2 of the
Amended and Restated Research and Development Agreement.

 

“Sublicensed Intellectual Property” has the meaning set forth in Section 3.2 of
the Novated and Restated Technology License Agreement.

 

“Sublicense Obligations” has the meaning set forth in Section 3.2 of the Novated
and Restated Technology License Agreement.

 

“Subscription Agreement” means the Subscription Agreement between Symphony
GenIsis and Holdings, dated as the Closing Date.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency); (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company; or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Surviving Entity” means the surviving legal entity which is surviving entity to
Isis after giving effect to a Change of Control.

 

“Symphony Capital” means Symphony Capital LLC, a Delaware limited liability
company.

 

“Symphony Fund(s)” means Symphony Capital Partners, L.P., a Delaware limited
partnership, and Symphony Strategic Partners, LLC, a Delaware limited liability
company.

 

“Symphony GenIsis” means Symphony GenIsis, Inc., a Delaware corporation.

 

“Symphony GenIsis Auditors” has the meaning set forth in Section 5(b) of the RRD
Services Agreement.

 

“Symphony GenIsis Board” means the board of directors of Symphony GenIsis.

 

“Symphony GenIsis By-laws” means the By-laws of Symphony GenIsis, as adopted by
resolution of the Symphony GenIsis Board on the Closing Date.

 

“Symphony GenIsis Charter” means the Amended and Restated Certificate of
Incorporation of Symphony GenIsis, dated as of the Closing Date.

 

“Symphony GenIsis Director Event” has the meaning set forth in Section
3.01(h)(i) of the Holdings LLC Agreement.

 

--------------------------------------------------------------------------------


 

“Symphony GenIsis Enhancements” means findings, improvements, discoveries,
inventions, additions, modifications, enhancements, derivative works, clinical
development data, or changes to the Licensed Know-How, Regulatory Files,
Products or the Programs, made by or on behalf of Symphony GenIsis during the
Term, in each case whether or not patentable, including any such findings,
improvements, discoveries, inventions, additions, modifications, enhancements,
derivative works, clinical development data, or changes related to data and
information generated or derived by RRD and assigned to Symphony GenIsis
pursuant to Section 12 of the RRD Services Agreement.

 

“Symphony GenIsis Equity Securities” means the Common Stock and any other stock
or shares issued by Symphony GenIsis.

 

“Symphony GenIsis Loss” has the meaning set forth in Section 10(b) of the RRD
Services Agreement.

 

“Symphony GenIsis Shares” has the meaning set forth in Section 2.02 of the
Holdings LLC Agreement.

 

“Tangible Materials” means any tangible documentation, whether written or
electronic, existing as of the Closing Date or during the Term, that is
Controlled by the Licensor, embodying or relating to the Licensed Intellectual
Property, Regulatory Files, Products or the Programs, including, but not limited
to, safety, efficacy or other data related to the Products or Programs,
documentation, patent applications and invention disclosures.

 

“Tax Amount” has the meaning set forth in Section 4.02 of the Holdings LLC
Agreement.

 

“Technology License Agreement” means the Technology License Agreement, dated as
of the Closing Date, between Isis and Holdings.

 

“Term” has the meaning set forth in Section 4(b)(iii) of the Purchase Option
Agreement, unless otherwise stated in any Operative Document.

 

“Territory” means the world.

 

“Third Party IP” has the meaning set forth in Section 2.9 of the Novated and
Restated Technology License Agreement.

 

“Third Party Licensor” means a third party from which Isis has received a
license or sublicense to Licensed Intellectual Property.

 

“Transfer” has for each Operative Document in which it appears the meaning set
forth in such Operative Document.

 

“Transferee” has, for each Operative Document in which it appears, the meaning
set forth in such Operative Document.

 

--------------------------------------------------------------------------------


 

“Voluntary Bankruptcy” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

“Warrant Closing” has the meaning set forth in Section 2.03 of the Warrant
Purchase Agreement.

 

“Warrant Date” has the meaning set forth in Section 2.02 of the Warrant Purchase
Agreement.

 

“Warrant Purchase Agreement” means the Warrant Purchase Agreement, dated as of
the Closing Date, between Isis and Holdings.

 

“Warrant Shares” has the meaning set forth in Section 2.01 of the Warrant
Purchase Agreement.

 

“Warrant Surrender Price” has the meaning set forth in Section 7.08 of the
Warrant Purchase Agreement.

 

“Warrants” has the meaning set forth in Section 2.01 of the Warrant Purchase
Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

PURCHASE EXERCISE NOTICE

 

 

 

               , 20     

 

Attention:                  

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Purchase Option Agreement dated as of
April 7, 2006 (the “Purchase Option Agreement”) by and among Isis
Pharmaceuticals, Inc., a Delaware corporation (“Isis”), Symphony GenIsis
Holdings LLC, a Delaware limited liability company, and Symphony GenIsis, Inc.,
a Delaware corporation.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned thereto in the Purchase Option
Agreement.

 

Pursuant to Section 2(a) of the Purchase Option Agreement, Isis hereby
irrevocably notifies you that it hereby exercises the Purchase Option.

 

Subject to the terms set forth therein, Isis hereby affirms the representations
and warranties set forth in Section 3(a) of the Purchase Option Agreement, as of
the date hereof.

 

Isis estimates that the Purchase Option Closing Date will be
                      .

 

The Purchase Price will be $                           .

 

[Isis intends to pay              % of the Purchase Price in Isis Common Stock.]

 

 

 

Very truly yours,

 

 

 

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

[B. Lynne Parshall, J.D].

 

 

Title:

[Executive Vice President, Chief Financial
Officer and Secretary]

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

[FORM OF OPINION OF ISIS’ GENERAL COUNSEL]

 

[***]

 

--------------------------------------------------------------------------------